Exhibit 10.1

 

INVESTOR RIGHTS AGREEMENT

 

BY AND BETWEEN

 

LIBERTY INTERACTIVE CORPORATION

 

AND

 

FTD COMPANIES, INC.

 

DATED DECEMBER 31, 2014

 

--------------------------------------------------------------------------------


 

INVESTOR RIGHTS AGREEMENT

 

This INVESTOR RIGHTS AGREEMENT, dated December 31, 2014 (this “Agreement”), is
by and between Liberty Interactive Corporation, a Delaware corporation
(“Investor”; which term will be deemed to refer to a Qualified Distribution
Transferee or Qualifying Transferee, as the case may be, upon and after the
effectiveness of the applicable assignment referred to in Section 1.3 of this
Agreement), and FTD Companies, Inc., a Delaware corporation (“Issuer”). 
Investor and Issuer are each referred to herein as a “Party” and together as the
“Parties.”

 

RECITALS

 

WHEREAS, pursuant to that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated July 30, 2014, by and among Issuer, Investor and Provide
Commerce, Inc., a Delaware corporation (“Provide Commerce”), Investor has agreed
to sell all of its outstanding interests in Provide Commerce to Issuer in
exchange for consideration consisting of $121,460,980 and ten million two
hundred three thousand ten (10,203,010) shares (such shares issued as
consideration in connection with the transactions contemplated by the Purchase
Agreement, the “Shares”, which term will include any shares of Issuer Common
Stock issued in respect of such shares) of the Issuer’s common stock, par value
$0.0001 per share;

 

WHEREAS, the Parties are entering into this Agreement to set forth certain
rights and restrictions with respect to the shares of Issuer Common Stock
Beneficially Owned by the Investor;

 

WHEREAS, this Agreement is the Investor Rights Agreement described in
Section 2.1.2.1 of the Purchase Agreement; and

 

WHEREAS, capitalized terms used but not defined herein have the meanings set
forth in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the Parties agree as
follows:

 

ARTICLE 1.
STANDSTILL AND TRANSFER RESTRICTIONS

 

1.1                               STANDSTILL

 

(a)                                 From and after the date hereof, the Investor
will not, and will cause each Investor Affiliate not to, directly or indirectly,
acquire Beneficial Ownership of shares of Issuer Common Stock, including for
purposes of this Section 1.1(a), rights, options or other derivative securities
or contracts or instruments to acquire such ownership that derive their value
(in whole or in part) from such Issuer Common Stock, if, after giving effect to
such acquisition, the Investor’s Investor Percentage Interest would exceed the
Cap; provided, however, that such restriction on acquisitions will not be
applicable

 

1

--------------------------------------------------------------------------------


 

with respect to the acquisition by the Investor Affiliates of Beneficial
Ownership of Issuer Common Stock (i) pursuant to the Purchase Agreement (unless,
for the avoidance of doubt, the representation of the Investor in
Section 4.2(d) hereof is not true and correct), (ii) as a result of any stock
splits, stock dividends or other distributions or recapitalizations or similar
offerings made generally available by the Issuer or any Subsidiary thereof to
holders of Issuer Common Stock (or other equity securities of the Issuer),
including rights offerings and distributions made generally to holders of Issuer
Common Stock (or other equity securities of the Issuer) as a result of their
ownership of Issuer Common Stock (or other equity securities of the Issuer)
including pursuant to a shareholder rights plan or similar plan or agreement,
(iii) as a result of the exercise (or exchange) of any rights distributed by the
Issuer pursuant to clause (ii) above, (iv) in accordance with a Permitted Offer
or (v) which has been approved by a majority of the Non-Investor Directors.

 

(b)                                 Notwithstanding the provisions of
Section 1.1(a), at any time following the earlier of (x) ten (10) days following
the date any Third Party commences (within the meaning of Section 14(d) of the
Exchange Act) a tender or exchange offer which, if consummated, would result in
such Person becoming the Beneficial Owner of Issuer Common Stock (or other
equity securities) having Majority Voting Power (such offer, a “Third Party
Offer”), unless during such ten (10) day period, the Issuer Board takes such
actions as are reasonably necessary to prevent, delay, or restrict the purchase
of Issuer Common Stock (or other equity securities) pursuant to such Third Party
Offer, including implementation of a shareholder rights plan and other customary
defensive actions, (y) the date Issuer publicly recommends a Third Party Offer
or takes any action inconsistent with actions previously taken pursuant to
clause (x) (including granting an exception in respect of such Third Party Offer
under any shareholder rights plan or granting approval of such offeror for
purposes of DGCL Section 203), and (z) at any time following December 31, 2016,
so long as, in the case of an action pursuant to this clause (z), Investor has,
subsequent to such date, negotiated in good faith with the Issuer Board for a
period of at least thirty (30) days as to the terms of such proposed offer, then
in each case, the Investor Affiliates will be entitled to commence and accept
for purchase and purchase shares of Issuer Common Stock pursuant to a tender or
exchange offer so long as such tender or exchange offer (such tender or exchange
offer meeting the requirements set forth in this Section 1.1(b), a “Permitted
Offer”):

 

(i)                                     is commenced and made in accordance with
the applicable rules and regulations under the Exchange Act applicable to tender
or exchange offers, including, if applicable, Section 13(e)-3 of the Exchange
Act and the related rules and regulations applicable thereto;

 

(ii)                                  is made to all holders of Issuer Common
Stock;

 

(iii)                               will expire no earlier than midnight, New
York City time, on the twentieth (20th) business day following the commencement
thereof (as determined using Rule 14d-1(g)(3) under the Exchange Act);

 

2

--------------------------------------------------------------------------------


 

(iv)                              is subject to customary conditions to the
obligation of the Investor Affiliates to purchase Issuer Common Stock; provided,
that, (A) in the event a Permitted Offer is made pursuant to clause (z) of
Section 1.1(b) and no Third Party Offer is commenced or made during the period
such Permitted Offer is outstanding, it will be a condition to closing of such
Permitted Offer that the number of shares of Issuer Common Stock tendered and
not withdrawn, when purchased by the Investor Affiliates, constitute no less
than a majority of the outstanding shares of Issuer Common Stock outstanding at
the time of commencement that are not Beneficially Owned by the Investor
Affiliates as of the date such Permitted Offer is commenced, disregarding for
purposes of calculating the number of outstanding shares of Issuer Common Stock
any such shares issued pursuant to Section 1.5(e) (such condition, the “Minimum
Condition”) and (B) any conditions to the consummation of such offer may be
waived by the Investor in its sole discretion, other than, in the event no Third
Party Offer is outstanding or is made, in each case, during the pendency of such
Permitted Offer, the Minimum Condition; and

 

(v)                                 provides for consideration payable in cash,
common stock or other securities of the Investor or a Subsidiary thereof, or a
combination thereof; provided, that, such consideration offered has, on a per
share of Issuer Common Stock basis, a fair market value (as determined in good
faith by the Investor’s board of directors) equal to or greater than the closing
price of the Issuer Common Stock on Nasdaq on the Trading Day immediately prior
to the earlier of (x) the public announcement of such Permitted Offer and
(y) commencement of such Permitted Offer.

 

(c)                                  In the event the Investor Affiliates make a
Permitted Offer, the Issuer will furnish the Investor Affiliates with all
information concerning the Issuer required by the Exchange Act to be included in
the applicable offering document for such Permitted Offer.

 

(d)                                 Except as provided in or permitted by
Sections 1.1(b), (e), (f), (g) and (h) unless specifically approved in writing
by Issuer, the Investor will not, and will cause each Investor Affiliate and its
and their respective Representatives acting on behalf of Investor or any
Investor Affiliate not to, in any manner, directly or indirectly:

 

(i)                                     enter into or agree, effect or seek,
offer or propose (whether publicly or otherwise) to effect, or announce any
intention to effect or cause or participate in or in any way assist, facilitate
or encourage any other Person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in: (A) except to the extent
otherwise specifically permitted by this Agreement, any acquisition of any
Issuer Common Stock (or Beneficial Ownership thereof) or any material portion of
the assets of Issuer and its Subsidiaries (taken together); (B) any tender or
exchange offer, merger or other business combination involving Issuer or any of
its Subsidiaries (provided, that, this clause does not restrict any Investor
Affiliate from (x) opposing publicly or privately any tender or exchange offer,
merger or other business combination involving the Issuer or any Subsidiary
thereof or (y) Transferring any shares of Issuer Common Stock pursuant to such
tender or exchange offer, merger or other business

 

3

--------------------------------------------------------------------------------


 

combination); or (C) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to Issuer or any of
its Subsidiaries;

 

(ii)                                  except as provided in Article 3, make or
participate in, directly or indirectly, any “solicitation” of “proxies” (as such
terms are defined under Regulation 14A under the Exchange Act) to vote, or seek
to advise or influence any Person or entity with respect to the voting of, any
Issuer Common Stock or any demand for a copy of Issuer’s stock ledger, list of
stockholders or any other books and records of Issuer (other than with respect
to matters related to the Investor’s exercise or enforcement of rights under the
Purchase Agreement), except that this subsection does not restrict (A) the
Investor Directors from participating as members of the Issuer Board and any
committees thereof in their capacity as such or (B) the Investor Affiliates from
opposing publicly or privately, or voting against or encouraging others to vote
against, (x) any proposal of a third party regarding a merger or other business
combination involving the Issuer or any Subsidiary thereof or (y) other similar
corporate transaction on which a vote of the Issuer’s stockholders is required
under Delaware Law or Nasdaq rules;

 

(iii)                               call or seek to call a meeting of Issuer’s
stockholders or initiate any stockholder proposal for action by Issuer’s
stockholders, form, join or in any way participate in a 13D Group or otherwise
act in concert with any Person, in each case, with respect to the Issuer Common
Stock, or seek, propose or otherwise act alone or in concert with others, to
influence or control Issuer’s management, the Issuer Board or policies, except
that this subsection does not restrict (x) the Investor Directors from
participating as members of the Issuer Board and any committees thereof in their
capacity as such and (y) the Investor from joining or in any way participating
in a 13D Group or otherwise acting in concert with any Person, in each case, to
exercise its rights under Section 1.1(d)(ii)(B);

 

(iv)                              take any action which would or would
reasonably be expected to force Issuer to make a public announcement regarding
any of the types of matters set forth in clause (i) above;

 

(v)                                 bring any action, or otherwise act, to
contest the validity of this Section 1.1(d); or

 

(vi)                              enter into any discussions or arrangements
with any third party with respect to any of the foregoing (except as otherwise
expressly provided herein).

 

(e)                                  Unless earlier terminated or made
inapplicable pursuant to Section 1.1(f), the provisions of Section 1.1(d) (other
than the provisions of Section 1.1(d)(i)) will terminate upon the expiration of
the Restricted Period. For the avoidance of doubt, any tolling of such
restrictions pursuant to Section 1.1(f) will not result in any extension of the
period referred to in the previous sentence.

 

(f)                                   The restrictions set forth in
Section 1.1(d) (other than the provisions of Section 1.1(d)(i)) shall not apply
(and the Investor will be permitted to take the actions otherwise prohibited
thereunder) if any of the following occurs (provided, that, in the

 

4

--------------------------------------------------------------------------------


 

event any matter described in clauses (i) or (ii) of this Section 1.1(f) has
occurred and resulted in the restrictions imposed under Section 1.1(d) (other
than the provisions of Section 1.1(d)(i)) ceasing to apply to the Investor,
then, in the event the transaction related to such matter has not occurred
within six (6) months of the date on which the Investor was released from such
restrictions, then so long as such transaction is not being actively pursued at
such time, the restrictions set forth in Section 1.1(d) shall thereafter resume
and continue to apply in accordance with their terms, until terminated pursuant
to Section 1.1(e) or subsequently made inapplicable pursuant to this
Section 1.1(f)):

 

(i)                                     in the event that a tender offer or
exchange offer for at least thirty-five percent (35%) of the Issuer Common Stock
is commenced (within the meaning of Section 14(d) of the Exchange Act) by a
third Person which, for the avoidance of doubt, is not an Investor Affiliate
(and not involving any breach of Section 1.1(d)) which tender offer or exchange
offer, if consummated, would result in such third party (or any 13D Group of
which such third party is a member) becoming the Beneficial Owner of securities
representing greater than either thirty-five percent (35%) of the outstanding
shares of Issuer Common Stock or thirty-five percent (35%) of the voting power
of the Issuer, and either (1) the Issuer Board recommends that the stockholders
of the Issuer tender their shares in response to such offer or does not
recommend against the tender offer or exchange offer within ten (10) days after
the commencement thereof or such longer period as shall then be permitted under
U.S. federal securities laws or (2) the Issuer Board later publicly recommends
that the stockholders of the Issuer tender their shares in response to such
offer;

 

(ii)                                  the Issuer solicits from one or more
Persons, or enters into substantive discussions with one or more Persons
regarding, a proposal with respect to a Change of Control Transaction, or the
Issuer makes a public announcement that it is seeking to sell itself and, in
such event, such announcement is made with the approval of the Issuer Board;

 

(iii)                               subject to the obligations of the Investor
under Section 3.2, in the event that the Persons designated by the Investor to
be elected or appointed to the Issuer Board as Investor Directors pursuant to
Article 3 hereof are either (x) not appointed to the Issuer Board as
contemplated herein or nominated for inclusion on management’s slate of nominees
for election to the Issuer Board at any Election Meeting or (y) if so nominated
are not so elected to the Issuer Board, or the Issuer otherwise breaches its
obligations under Article 3;

 

(iv)                              the Investor Percentage Interest is less than
ten percent (10%);

 

(v)                                 the Investor Percentage Interest is greater
than fifty percent (50%);

 

(vi)                              an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (x) liquidation,
reorganization or other relief in respect of the Issuer or any material
Subsidiary or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar Law

 

5

--------------------------------------------------------------------------------


 

now or hereafter in effect or (y) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Issuer or any
material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered; or

 

(vii)                           the Issuer or any material Subsidiary shall
(A) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar Law now or hereafter in effect,
(B) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (A) above,
(C) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Issuer or any material
Subsidiary or for a substantial part of its assets, (D) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
or (E) make a general assignment for the benefit of creditors.

 

(g)                                  So long as the Investor Percentage Interest
is equal to or greater than fifteen percent (15%), the Issuer agrees not to
enter into any agreement regarding a (i) merger, (ii) consolidation,
(iii) Change of Control Transaction, or (iv) other business combination
transaction unless, in each case, at least ten (10) days prior to the execution
of such agreement, the Issuer has given Investor written notice of its intention
to enter into such agreement.

 

(h)                                 Notwithstanding the provisions of
Section 1.1(d), and so long as the Investor Percentage Interest is equal to or
greater than fifteen percent (15%), in the event (i) the Issuer solicits from
one or more Persons or enters into substantive discussions with one or more
Persons regarding a proposal with respect to (x) a Change of Control Transaction
or (y) a sale of a material portion of the Issuer’s assets outside the ordinary
course of business or (ii) the Issuer provides any notice to Investor pursuant
to Section 1.1(g), in each case, Investor will be entitled to engage in private
discussions with, and make private proposals to, the Issuer Board or management
of the Issuer with respect to such proposed transaction or a competing proposal
by the Investor.

 

1.2                               TRANSFER RESTRICTIONS

 

(a)                                 Except as otherwise expressly permitted in
this Agreement, (i) from the date of the Closing (the “Closing Date”) until the
date which is eighteen (18) months following the Closing Date (the “Restricted
Period”), Investor will not Transfer any Shares and (ii) from the Closing Date
until the date which is the third (3rd) anniversary of the Closing
Date, Investor will not effect a Qualifying Transfer.

 

(b)                                 Notwithstanding the prohibition set forth in
Section 1.2(a), the following Transfers of all or any portion of the Shares by
Investor are permitted, both during the Restricted Period and thereafter, so
long as such Transfer also complies with the provisions of this Agreement:

 

6

--------------------------------------------------------------------------------


 

(i)                                     Transfers to any Investor Affiliate;

 

(ii)                                  Transfers to a Qualified Distribution
Transferee in connection with a Distribution Transaction;

 

(iii)                               Transfers pursuant to any Change of Control
Transaction or as part of any tender or exchange offer which, if consummated,
would constitute a Change of Control Transaction; and

 

(iv)                              Transfers made in accordance with
Section 1.2(d).

 

(c)                                  In connection with any Transfer of
Shares, Investor may only effect such Transfer if each of the following
conditions is satisfied with respect to such Transfer:

 

(i)                                     such Transfer is permitted by Law;

 

(ii)                                  the Transferee is not a Prohibited
Transferee, provided that this subsection shall not be applicable in the event
such Shares are being Transferred (x) in a Public Offering, (y) pursuant to a
Market Sale or (z) pursuant to Section 1.2(b)(iii); and

 

(iii)                               prior to a Transfer, the Transferee provides
a representation to Investor and to Issuer, in form and substance reasonably
acceptable to each of them, that such Transfer would not result in such
Transferee, together with its Affiliates or with any 13D Group of which such
Transferee is a member, having Beneficial Ownership of fifteen percent (15%) or
more of the outstanding shares of Issuer Common Stock, including in such
calculation, for the avoidance of doubt, on an as-converted basis Issuer
Securities Beneficially Owned by such Transferee and its Affiliates or 13D Group
that are convertible into Issuer Common Stock, provided that this subsection
shall not be applicable in the event such Shares are being Transferred in a
Public Offering, a Market Sale, a Qualifying Transfer or pursuant to
Section 1.2(b).

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement, Section 1.2 (excluding Section 1.2(c)(i)) shall not
prohibit:

 

(i)                                     any Transfer to the extent relating to a
pledge of shares of Issuer Common Stock or creation of a security interest in
such shares and any Transfer of shares of Issuer Common Stock following a
default or event of default or as a result of any foreclosure under such pledge
or security agreement if (A) the pledge or security interest is entered into in
connection with a bona fide financing transaction or (after expiration of the
Restricted Period) a Hedging Transaction, (B) the pledgee or the secured party
is a financial institution or an Affiliate of a financial institution, in either
case, that holds pledged shares in the normal course of its business, (C) during
the Restricted Period, the maximum number of shares of Issuer Common Stock
Beneficially Owned by the Investor Affiliates that may be pledged or subject to
a security interest shall not exceed three million four hundred one thousand
four (3,401,004) shares of Issuer Common Stock and (D) after the Restricted
Period, the maximum number of shares of Issuer Common Stock Beneficially Owned
by the Investor Affiliates that may

 

7

--------------------------------------------------------------------------------


 

be pledged or subject to a security interest shall not exceed five million one
hundred one thousand five hundred five (5,101,505) shares of Issuer Common
Stock;

 

(ii)                                  Stock Lending Transactions effected by the
Investor Affiliates if (A) during the Restricted Period, the maximum number of
shares of Issuer Common Stock Beneficially Owned by the Investor Affiliates
subject to Stock Lending Transactions at any one time shall not exceed three
million four hundred one thousand four (3,401,004) shares of Issuer Common
Stock, (B) after the Restricted Period, the maximum number of shares of Issuer
Common Stock Beneficially Owned by the Investor Affiliates subject to Stock
Lending Transactions at any one time shall not exceed five million one hundred
one thousand five hundred five (5,101,505) shares of Issuer Common Stock,
(C) the terms pursuant to which Shares are made subject to Stock Lending
Transactions (the “Lent Shares”) include provisions that provide the Investor
Affiliates with the right to vote such Lent Shares (or a number of shares of
Issuer Common Stock equal to the number of Lent Shares) at all meetings of
Issuer’s stockholders, whether by “recalling” such Lent Shares, terminating the
applicable Stock Lending Transaction, borrowing a number of shares of Issuer
Common Stock equal to the number of Lent Shares, or otherwise, provided, that,
the limitation set forth in this clause (C) will remain applicable only so long
as (1) the provisions of Section 1.6 remain in effect or (2) Investor is
required to vote for management’s slate of nominees to the Issuer Board pursuant
to Section 3.2(b), and (D) the counterparty to such transaction is a financial
institution or an Affiliate of a financial institution, in either case, in the
business of engaging in such transactions for financial purposes and such
Investor Affiliate does not know or have reason to know that such counterparty
is engaging in such transaction for any purpose other than to engage in short
sales in the ordinary course of business or to return shares of Issuer Common
Stock to other stock lenders; or

 

(iii)                               Hedging Transactions effected by the
Investor Affiliates, including the Transfer of shares of Issuer Common Stock in
connection therewith through the delivery of shares of Issuer Common Stock to a
third party in connection with the settlement, early termination or satisfaction
of a Hedging Transaction; provided, that, for purposes of this clause (iii), the
Investor Affiliates shall not, directly or indirectly engage, in any Hedging
Transactions during the Restricted Period and thereafter (A) the maximum number
of shares of Issuer Common Stock Beneficially Owned by the Investor Affiliates
subject to Hedging Transactions at any one time shall not exceed five million
one hundred one thousand five hundred five (5,101,505) shares of Issuer Common
Stock; (B) no Hedging Transaction shall impair the right of the Investor
Affiliates to vote any shares of Issuer Common Stock subject to such Hedging
Transaction prior to the settlement, early termination or satisfaction thereof
(it being understood that a settlement, early termination or satisfaction,
including as a result of a default or an event of default, may result in a
disposition of the shares of Issuer Common Stock subject to such Hedging
Transaction); (C) if pursuant to a Hedging Transaction, a number of shares of
Issuer Common Stock representing ten percent (10%) or more of the outstanding
shares of such class (determined as of the date the Hedging Transaction is
entered into) (such ten percent (10%) amount, the “Settlement Threshold”), could
be Transferred by the Investor Affiliates to the counterparty in connection with
the settlement, early termination or satisfaction of such Hedging

 

8

--------------------------------------------------------------------------------


 

Transaction, then the Investor Affiliates shall settle or satisfy the
obligations with respect to such Hedging Transaction in such a manner so that
the number of shares of Issuer Common Stock delivered to such counterparty in
connection with the settlement, early termination or satisfaction of such
Hedging Transaction does not exceed the Settlement Threshold unless (1) the
counterparty has indicated to the Investor Affiliates that it will utilize such
shares of Issuer Common Stock solely to fill a preexisting short position in the
shares of Issuer Common Stock (either directly or by means of a double print) or
(2) the counterparty agrees to dispose of such shares of Issuer Common Stock in
a manner reasonably calculated to result in no single Person acquiring greater
than two percent (2%) of the outstanding shares of Issuer Common Stock as a
result of such settlement, early termination or satisfaction; and (D) the
Investor Affiliates shall not engage in any Hedging Transaction unless the
counterparty to such transaction is a financial institution or an Affiliate of a
financial institution, in either case, in the business of engaging in such
transactions and such Investor Affiliate does not know or have reason to know
that such counterparty is engaging in such transaction other than as part of its
normal course of business.

 

(e)                                  Following the expiration of the Restricted
Period, prior to any Investor Affiliate effecting any Transfer of Shares
(x) pursuant to a sale directly into the market or a sale by a broker pursuant
to a Shelf Registration or (y) in a sale on a securities exchange pursuant to
the requirements of Rule 144 (either of clause (x) or (y), a “Market Sale”):

 

(i)                                     Investor will give prior written notice
of such intention (a “Market Sale Notice”) to Issuer, specifying the number of
Shares proposed to be the subject of such sale.

 

(ii)                                  Thereafter, Issuer may, by written notice
(the “Exercise Notice”) to the Investor, delivered not later than the fifth
(5th) Business Day following delivery of a Market Sale Notice, elect to purchase
all, but not less than all, of the Shares specified in such Market Sale Notice
for cash at the Volume Weighted Average Price of the Issuer Common Stock during
the period of five (5) consecutive Trading Days ending on the second Trading Day
preceding the date of delivery of the Market Sale Notice.

 

(iii)                               If Issuer exercises its right of first
refusal under this Section 1.2(e), the closing of the purchase of any Shares
with respect to which such right has been exercised will take place prior to the
close of business on the third (3rd) Business Day following the delivery of the
Exercise Notice.

 

(iv)                              If Issuer does not exercise its right of first
refusal under this Section 1.2(e) within the time specified for such exercise in
Section 1.2(e)(ii), Investor (or the applicable other Investor Affiliate) may,
during the ninety (90)-day period following the expiration of such time for
exercise, sell the Shares specified in the Market Sale Notice on a securities
exchange, in one or a series of transactions, at the market prices in effect at
the time of each such sale.

 

9

--------------------------------------------------------------------------------


 

(v)                                 Upon exercise of a right of first refusal
under this Section 1.2(e), Issuer and Investor will be legally obligated to
consummate the purchase and sale contemplated thereby.

 

(vi)                              The right of first refusal set forth in this
Section 1.2(e) will not be assigned or transferred by the Issuer.

 

(f)                                   Right of First Offer in Connection with a
Qualifying Transfer.

 

(i)                                     Prior to the Investor Transferring
Issuer Common Stock in a Qualifying Transfer, it will provide written notice to
the Issuer (a “ROFO Notice”) of its intention to engage in a Qualifying
Transfer.  Such ROFO Notice will specify (A) the number of shares of Issuer
Common Stock proposed to be Transferred in the Qualifying Transfer (the “Subject
Shares”), (B) the price per share, denominated as a dollar amount per share (the
“Target Price”), at which Investor is willing to sell the Subject Shares to the
Issuer, (C) whether the Investor intends to effect the Qualifying Transfer in a
taxable or tax-free transaction and (D) if the Investor intends to effect the
Qualifying Transfer in a tax-free transaction, the aggregate tax basis of the
Subject Shares.  The ROFO Notice will constitute a binding, irrevocable offer to
sell the Subject Shares to the Issuer at a price per share equal to the Target
Price (as adjusted as described below).

 

(ii)                                  In order to accept the offer to purchase
the Subject Shares, the Issuer must deliver to the Investor a written notice of
acceptance (an “Issuer Acceptance Notice”) agreeing to purchase all, but not
less than all, of the Subject Shares (A) if the ROFO Notice recites that the
Investor intends to effect a Qualifying Transfer in a taxable transaction, at a
cash price per share equal to the Target Price, or (B) if the ROFO Notice
recites that the Investor intends to effect a Qualifying Transfer by means of a
non-taxable transaction then, at the option of the Issuer, (1) a cash price per
share such that, after deductions for any taxes (calculated at the highest
combined marginal rate of federal, state, local and foreign tax) applicable to
the income or gain recognized by Investor on the acquisition of the Subject
Shares by Issuer, the net proceeds to Investor would be equal to the Target
Price or (2) by means of assigning the Issuer’s right to purchase the Subject
Shares to a third party (a “ROFO Purchaser”; provided, that if such ROFO
Purchaser is a subsidiary of another corporation whose publicly traded common
stock will be delivered to Investor as described below, then such parent
corporation will agree to be a co-obligor under the ROFO Purchase Agreement (as
defined below)), that has agreed to acquire the Subject Shares at the Target
Price in a non-taxable transaction.

 

(iii)                               In order to be effective, an Issuer
Acceptance Notice must (A) in the case of an Issuer Acceptance Notice described
in clause (f)(ii)(A) or (f)(ii)(B)(1) above, (1) have attached thereto (x) a
certificate of the Issuer’s Chief Financial Officer certifying as to the
aggregate amount of cash the Issuer has on hand to use for the purchase of the
Subject Shares and that the Issuer has segregated such funds for use in making
such purchase and (y) to the extent that the aggregate purchase price payable
for the Subject Shares calculated in accordance with clause (f)(ii) (the
“Aggregate Purchase Price”) exceeds the amount of available cash set forth in
such

 

10

--------------------------------------------------------------------------------


 

certificate from the Issuer’s Chief Financial Officer, commitment letters, in
form and substance reasonably acceptable to the Investor, from financial
institutions committing to provide the Issuer with debt financing with respect
to the balance of the Aggregate Purchase Price, (2) not be conditioned upon the
receipt of financing or other conditions to closing (other than as described
below) and (3) be delivered to Investor no later than 5:00 p.m. Denver, Colorado
time on the thirtieth (30th) day following the date the ROFO Notice was given,
in the case of a ROFO Notice specifying that the Investor intends to effect a
Qualifying Transfer in a taxable transaction, or the fortieth (40th) day
following the date the ROFO Notice was given, in the case of a ROFO Notice
specifying that the Investor intends to effect a Qualifying Transfer in a
tax-free transaction, and (B) in the case of an Issuer Acceptance Notice
described in clause (f)(ii)(B)(2) above, (1) have attached thereto an
acquisition agreement (the “ROFO Purchase Agreement”), in form and substance
reasonably acceptable to the Investor and containing the terms described below,
signed by the ROFO Purchaser, committing to acquire the Subject Shares at the
Target Price in a transaction not subject to taxation and meeting the
requirements of clause (iv) below and (2) be delivered to Investor no later than
5:00 p.m. Denver, Colorado time on the fortieth (40th) day following the date
the ROFO Notice was given.

 

(iv)                              The consideration to be received by the
Investor pursuant to a ROFO Purchase Agreement must consist solely of shares of
common stock of the ROFO Purchaser (or, as applicable, the parent corporation of
the ROFO Purchaser), that (x) are to be delivered free and clear of all liens
and restrictions (other than applicable securities laws), (y) are actively
traded on a national securities exchange and (z) in the aggregate, constitute
less than ten percent (10%) of the issued and outstanding shares of common stock
of the ROFO Purchaser (or, as applicable, the parent corporation of the ROFO
Purchaser), after giving effect to the transaction.  The shares of common stock
of the ROFO Purchaser (or its parent corporation) to be delivered will be valued
on a per share basis at the volume-weighted average price of the Rule 10b-18
eligible trades of such shares (without regard to pre-open or after hours
trading outside of regular trading sessions) for the period of five
(5) consecutive Trading Days ending on the second Trading Day preceding the date
of delivery of the Issuer Acceptance Notice.  The ROFO Purchase Agreement will
contain (A) no representations and warranties by the Investor other than
relating to due organization, existence and good standing of the Investor, due
authorization and execution of the ROFO Purchase Agreement and ownership of and
good title to the Subject Shares free and clear of all liens or restrictions
(other than applicable securities laws or those created by this Agreement),
(B) no covenants by the Investor other than covenants to deliver the Subject
Shares in exchange for the consideration recited therein and execution of
documents assigning this Agreement, (C) no conditions on the obligation of the
ROFO Purchaser to acquire the Subject Shares other than the receipt of required
regulatory approvals, (D) provision of customary registration rights, no less
favorable to the Investor than those set forth in this Agreement (without regard
to any Restricted Period or other lock-up provision), with respect to the shares
of ROFO Purchaser (or the parent corporation thereof) common stock to be
received by the Investor and (E) an outside date for the closing of the
transaction no later than one hundred eighty (180) days following the execution
of the ROFO Purchase Agreement.

 

11

--------------------------------------------------------------------------------


 

(v)                                 A duly completed and delivered Issuer
Acceptance Notice shall constitute a binding irrevocable agreement by the Issuer
(or the ROFO Purchaser) to purchase the Subject Shares at the Target Price as
provided in this Section 1.2(f).  If an Issuer Acceptance Notice meeting the
requirements specified above is not delivered within the specified period, then
the Issuer will be deemed to have rejected the offer of the Subject Shares.

 

(vi)                              Upon delivery of an Issuer Acceptance Notice
described in clauses (f)(ii)(A) or (f)(ii)(B)(1) above meeting the requirements
specified above within the specified period, Investor will be obligated to sell,
and the Issuer will be obligated to buy, all of the Subject Shares at the Target
Price, payable in cash by wire transfer of immediately available funds.  The
closing of such purchase and sale shall occur at such time and place as the
parties thereto may agree, but in any event no later than the ninetieth (90th)
day after the ROFO Notice is given.  The purchase and sale will be without
representation or warranty, except that each party to the transaction will
represent and warrant that it has all requisite power and authority to enter
into the transactions, and Investor will represent and warrant that it is
transferring valid title to the Subject Shares and the Subject Shares are being
transferred free and clear of any lien or restriction other than applicable
securities laws or those created by this Agreement.  Upon the closing of such
purchase and sale Investor’s obligations under this Agreement will be terminated
in accordance with Section 5.1 and Section 5.2 hereof.

 

(vii)                           If the Issuer rejects or is deemed to reject the
offer of the Subject Shares set forth in the ROFO Notice, then Investor will be
free to enter into an agreement with a Qualifying Transferee during the period
of ninety (90) days following the date of the rejection or deemed rejection of
the offer represented by the ROFO Notice, so long as the price per share to be
paid by such Qualifying Transferee in the Qualifying Transfer (determined by
reference to the cash payable by, or the fair market value of any non-cash
consideration (as determined as of the execution date of the agreement between
such Qualifying Transferee and the Investor or pursuant to such agreement) to be
delivered by, the Qualifying Transferee) is equal to or greater than the Target
Price.

 

(viii)                        The Issuer’s rights under this Section 1.2(f) will
not be assignable without the prior written consent of Investor, except to a
ROFO Purchaser as set forth herein.

 

1.3                               DISTRIBUTION TRANSACTIONS AND QUALIFYING
TRANSFERS; ANTI-TAKEOVER PROVISIONS

 

(a)                                 In the event the Investor desires to effect
a Distribution Transaction in which it will transfer Issuer Common Stock to a
Qualified Distribution Transferee (which transfer, for the avoidance of doubt,
will be deemed to occur on the date such Qualified Distribution Transferee
ceases to be an Affiliate of the Investor), the Issuer, the Investor and the
Qualified Distribution Transferee will enter into an amendment to this Agreement
on or prior to the date of consummation of such Distribution

 

12

--------------------------------------------------------------------------------


 

Transaction reasonably satisfactory to each such party to: (i) effective
immediately prior to such Distribution Transaction (but subject to the
consummation of the Distribution Transaction) assign all rights and obligations
of the Investor (other than Sections 1.2(e) and 1.2(f)) under this Agreement to
the Qualified Distribution Transferee, (ii) have such Qualified Distribution
Transferee agree to accept, as of immediately prior to the effective time of
such Distribution Transaction (but subject to the consummation of the
Distribution Transaction), such assignment of rights (other than Sections
1.2(e) and 1.2(f)) and agree to assume and perform all obligations of the
Investor hereunder to be performed following the effective time of such
Distribution Transaction, (iii) effective immediately prior to such Distribution
Transaction (but subject to the consummation of the Distribution Transaction)
substitute such Qualified Distribution Transferee for the Investor for all
purposes under this Agreement and (iv) provide for (w) a representation from the
Investor that such amendment is being entered into in connection with a
Distribution Transaction involving the Qualified Distribution Transferee
pursuant to Section 1.2 and Section 1.3 of this Agreement, (x) the Investor’s
(as such term is used prior to the Distribution Transaction) acknowledgement
that it shall not be entitled to any benefits under this Agreement following
such Distribution Transaction (including, for the avoidance of doubt, any
benefits to the Investor prior to such Distribution Transaction arising from the
203 Approval or from Section 1.3(b)), (y) the Investor’s (as such term is used
prior to the Distribution Transaction) acknowledgement that the Issuer shall not
be subject to any liability to the Investor (as such term is used prior to the
Distribution Transaction) under this Agreement following such Distribution
Transaction (except for any liability arising from any breach of this Agreement
by the Issuer or relating to any actions or events occurring, in each case, on
or prior to the date of the Distribution Transaction) and (z) the Issuer’s
acknowledgement that the Investor (as such term is used prior to the
Distribution Transaction) (I) will have no further obligations under this
Agreement following such Distribution Transaction and (II) will not be subject
to any liability to the Issuer under this Agreement following the Distribution
Transaction (except for any liability arising from any breach of this Agreement
by the Investor or relating to any actions or events occurring, in each case, on
or prior to the date of the Distribution Transaction).  For the avoidance of
doubt, in no event can more than one Qualified Distribution Transferee be an
Investor at any one time.

 

(b)                                 From and after the date hereof, the Issuer
agrees not to (i) amend, modify or rescind the resolution constituting the 203
Approval or (ii) adopt any Stockholder Rights Provision unless such Stockholder
Rights Provision by its terms exempts, or at the time of adoption of such
Stockholder Rights Provision the Issuer takes action to exempt, any acquisition
of Issuer Common Stock by (A) any Investor Affiliate (other than a Qualified
Distribution Transferee) (so long as Investor remains obligated to cause such
Person to comply with the Investor’s obligations hereunder) (x) so long as the
Investor Percentage Interest does not exceed the Cap or (y) pursuant to a
Permitted Offer or (B) a Qualified Distribution Transferee pursuant to a
Distribution Transaction in compliance with Section 1.3(a), (x) so long as the
Investor Percentage Interest does not exceed the Cap or (y) a Permitted Offer.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Prior to any Qualifying Transfer, (i) to
the extent necessary, the Issuer will amend any Stockholder Rights Provision
applicable to the Qualifying Transferee’s and its Affiliates’ acquisition and
continued ownership of Issuer Common Stock in the Qualifying Transfer, such that
the acquisition and continued ownership by the proposed Qualifying Transferee of
Issuer Common Stock in such Qualifying Transfer or thereafter to the extent
otherwise permitted hereunder will not result in the imposition of any such
restriction, limitation, economic detriment or cost (including through
disproportionate dilution, relative to other holders of Issuer Common Stock, of
such Person’s equity or voting power or through a requirement to purchase or
otherwise acquire, or offer to acquire, additional equity securities of the
Issuer in the form of a mandatory offer requirement, “fair price,” or similar
provision) under any such Stockholder Rights Provision; (ii) prior to the
Qualifying Transferee becoming an “interested stockholder” (as such term is
defined in Section 203(c)(5) of the DGCL) with respect to the Issuer, the Issuer
Board will approve (x) the transaction by which the Qualifying Transferee
becomes an “interested stockholder” within the meaning of Section 203(c)(5) of
the DGCL and (y) the Transfer of Issuer Common Stock by the Investor to the
Qualifying Transferee pursuant to the Qualifying Transfer for purposes of
Section 203(a)(1) of the DGCL by adopting a resolution in the form attached
hereto as Exhibit A, mutatis mutandis; and (iii) the Issuer, the Investor and
the Qualifying Transferee will enter into an amendment to this Agreement (a
“Qualifying Amendment”) on or prior to the date of consummation of such
Qualifying Transfer reasonably satisfactory to each such party to: (A) effective
immediately prior to such Qualifying Transfer (but subject to the consummation
of the Qualifying Transfer) assign all rights and obligations of the Investor
(other than Sections 1.2(e) and 1.2(f), and except to the extent modified
pursuant to Section 1.3(d)) under this Agreement to the Qualifying Transferee,
which amendment will provide that the Qualifying Transferee will thereafter be
deemed to be the “Investor”, and the Qualifying Transferee’s Affiliates the
“Investor Affiliates”, for all purposes hereunder for periods following the
consummation of the Qualifying Transfer, (B) have such Qualifying Transferee
agree to accept, as of immediately prior to the effective time of such
Qualifying Transfer (but subject to the consummation of the Qualifying
Transfer), such assignment of rights and agree to assume and perform all
obligations of the Investor hereunder to be performed following the effective
time of such Qualifying Transfer (in each case, other than Sections 1.2(e) and
1.2(f)), (C) effective immediately prior to such Qualifying Transfer (but
subject to the consummation of the Qualifying Transfer) substitute such
Qualifying Transferee for the Investor for all purposes under this Agreement
(other than Sections 1.2(e) and 1.2(f)) and (D) provide for (w) a representation
from the Investor that such amendment is being entered into in connection with a
Qualifying Transfer involving the Qualifying Transferee pursuant to Section 1.2
and Section 1.3 of this Agreement, (x) the Investor’s (without giving effect to
the substitution of the Qualifying Transferee as the “Investor” hereunder)
acknowledgement that it shall not be entitled to any benefits under this
Agreement following such Qualifying Transfer (including, for the avoidance of
doubt, any benefits to the Investor prior to such Qualifying Transfer arising
from the 203 Approval or from Section 1.3(b)), (y) the Investor’s (without
giving effect to the substitution of the Qualifying Transferee as the “Investor”
hereunder) acknowledgement that the Issuer

 

14

--------------------------------------------------------------------------------


 

shall not be subject to any liability to the Investor (as such term is used
prior to the Distribution Transaction) under this Agreement following such
Qualifying Transfer (except for any liability arising from any breach of this
Agreement by the Issuer or relating to any actions or events occurring, in each
case, on or prior to the date of the Qualifying Transfer) and (z) the Issuer’s
acknowledgement that the Investor (without giving effect to the substitution of
the Qualifying Transferee as the “Investor” hereunder) (I) will have no further
obligations under this Agreement following such Qualifying Transfer and
(II) will not be subject to any liability to the Issuer under this Agreement
following the Qualifying Transfer (except for any liability arising from any
breach of this Agreement by the Investor or relating to any actions or events
occurring, in each case, on or prior to the date of the Qualifying Transfer).

 

(d)                                 In the event the Issuer so elects in
connection with a Qualifying Transfer, the Qualifying Amendment entered into
pursuant to Section 1.3(c) may provide that the number of Investor Directors to
which the Qualifying Transferee will become entitled pursuant to
Section 3.1(a) following the consummation of the Qualifying Transfer will be
reduced to that number of Directors to which the Qualifying Transferee would
otherwise be entitled based upon its Investor Voting Interest in accordance with
the provisions of Section 3.1, (without regard to such Qualifying Amendment)
less one (1) Investor Director.

 

1.4                               LEGEND

 

(a)                                 All certificates or other instruments
representing the Shares will bear a legend substantially to the following
effect:

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER,
OWNERSHIP AND OTHER RESTRICTIONS SET FORTH IN THE INVESTOR RIGHTS AGREEMENT,
DATED DECEMBER 31, 2014, BY AND BETWEEN FTD COMPANIES, INC. AND LIBERTY
INTERACTIVE CORPORATION, AS MAY BE AMENDED FROM TIME TO TIME, COPIES OF WHICH
ARE ON FILE WITH AND AVAILABLE FROM THE SECRETARY OF THE ISSUER, WITHOUT COST.

 

(b)                                 At Investor’s request, upon receipt of a
written opinion of Investor’s counsel reasonably satisfactory to Issuer to the
effect that such legend is no longer required under the Securities Act and
applicable state laws, Issuer will promptly cause such legend to be removed from
any certificate or other instrument representing any

 

15

--------------------------------------------------------------------------------


 

Shares to be Transferred in accordance with the terms of this Agreement or
following the termination hereof.

 

1.5                               PARTICIPATION RIGHT

 

From and after the Closing, if the Issuer shall issue or sell New Securities
(including, in connection with any acquisition of any assets or businesses by
the Issuer or its Subsidiaries) pursuant to which the Issuer receives in the
aggregate (or would receive upon the exercise of any New Security), in any one
or a series of related transactions, greater than $1,000,000 in gross proceeds,
in cash, property (including assets acquired) or other consideration, the
Investor shall have the right (on the terms and subject to the conditions set
forth in this Section 1.5) to purchase from the Issuer up to the amount of New
Securities specified herein.  This participation right shall be subject to the
following provisions:

 

(a)                                 In the event that the Issuer at any time
issues or sells New Securities with respect to which the Investor’s rights under
this Section 1.5 apply, it will give the Investor written notice (each, a “New
Issuance Notice”) of such issuance or sale and documentation relating to such
issuance or sale not more than five (5) Business Days after the consummation of
such issuance or sale.  The New Issuance Notice shall describe (i) the terms and
conditions of the New Securities giving rise to the participation right,
(ii) the amount of New Securities issued or sold by the Issuer, (iii) the price
(which, in the case where such New Securities are issued or sold other than for
cash, will be deemed to be the fair market value, as determined by the Issuer
Board in good faith, of the consideration received by the Issuer in respect of
such issuance or sale of New Securities) and the general terms upon which the
Issuer issued or sold such New Securities and (iv) the Maximum Amount (as
defined below).  In order to exercise its participation right, Investor will
give the Issuer written notice (which notice shall be irrevocable when given) of
the amount of New Securities it will purchase (which amount will not exceed its
Maximum Amount) within ten (10) days after its receipt of the applicable New
Issuance Notice.  The failure to respond during such ten (10) day period shall
constitute a waiver of the Investor’s rights under this Section 1.5 in respect
of such issuance; provided, however, that in the event the Investor has sold
shares of Issuer Common Stock in the six (6) month period preceding the date the
New Issuance Notice is delivered to it and such sale was not otherwise an exempt
sale for purposes of Section 16(b) under the Exchange Act, then Investor’s
period to give notice of its agreement to purchase New Securities pursuant to
this Section 1.5 will be extended until the date which is six-months and one day
from the date of Investor’s last matchable sale (for purposes of
Section 16(b) under the Exchange Act) of Issuer Common Stock, and all other
periods referred to in Section 1.5(a) through (d) will be adjusted accordingly.

 

(b)                                 The maximum amount of New Securities which
Investor may purchase pursuant to its participation right under this
Section 1.5, in connection with an issuance of New Securities (the “Maximum
Amount”), shall equal the difference between:

 

16

--------------------------------------------------------------------------------


 

(i)                                     the quotient of (x) the number of New
Securities and (y) one (1) minus the Investor Voting Interest (expressed as a
decimal); and

 

(ii)                                  the amount of New Securities sold or
issued by the Issuer in the transaction giving rise to such participation right,
as set forth in the applicable New Issuance Notice.

 

(c)                                  The participation right set forth in this
Section 1.5 with respect to any issuance of New Securities may be assigned or
transferred (in whole, but not in part) by Investor to any Investor Affiliate
and, in connection with any Distribution Transaction and Qualifying Transfer
will be assigned (in whole, but not in part) to the Qualified Distribution
Transferee or Qualifying Transferee, as the case may be, to which shares of
Issuer Common Stock are Transferred pursuant to Section 1.2 or Section 1.3.

 

(d)                                 As used in this Section 1.5, “New
Securities” means Issuer Common Stock or other equity securities of the Issuer,
whether authorized now or in the future, and rights, options or warrants to
purchase such Issuer Common Stock or other equity securities of the Issuer;
provided, however, that the term “New Securities” does not include any of the
following:  (i) securities (including options or warrants) issued to employees,
consultants, officers or directors of the Issuer or any of its Subsidiaries
pursuant to any stock option, stock purchase or stock bonus plan or other award,
agreement or arrangement; provided that the same are approved by the Issuer
Board or the Compensation Committee of the Issuer Board; (ii) securities issued
in a public offering pursuant to a registration under the Securities Act;
(iii) securities issued pursuant to any stock split, stock dividend or
recapitalization of the Issuer; (iv) securities issued pursuant to the
conversion, exercise or exchange of securities outstanding on the date of this
Agreement; (v) securities issued to Investor upon exercise of its participation
rights under this Section 1.5; and (vi) in the case of any right, option,
warrant or other securities convertible into, or exercisable or exchangeable
for, any other securities that are excluded from the definition of New
Securities pursuant to clauses (i) through (v) above, any other securities
issued upon the exercise, exchange or conversion of any such right, option,
warrant or other convertible, exchangeable or exercisable security.

 

(e)                                  So long as Issuer has complied with
Section 1.1(g) of this Agreement, Issuer may issue or sell Issuer Common Stock
in an amount of up to 19.9% of the outstanding Issuer Common Stock (before
giving effect to such issuance) to a single third Person concurrently with the
entry by Issuer and such third Person into a definitive agreement for a Change
of Control Transaction and the Investor shall not have any participation right
under this Agreement in respect of such issuance; provided, that:

 

(i)                                     the consideration to be received by
Issuer in such issuance will be an amount (equal to the fair market value (as
determined in good faith by the Issuer Board) of the consideration to be paid
per share of Issuer Common Stock by such third Person pursuant to such
definitive agreement for a Change of Control Transaction

 

17

--------------------------------------------------------------------------------


 

multiplied by the number of shares of Issuer Common Stock to be issued and sold
to such Person pursuant to this Section 1.5(e), and will be payable either in
cash (in immediately available funds) in the amount of such aggregate purchase
price or by delivery of a Qualifying Note having a principal amount equal to
such aggregate purchase price;

 

(ii)                                  the agreements and arrangements with such
third Person do not include any (A) obligation of the Issuer to repurchase such
shares of Issuer Common Stock or exchange such shares of Issuer Common Stock for
any assets, businesses or securities of the Issuer or its Subsidiaries, or
provide for any minimum price, “make well” or form of consideration restrictions
on any acquisition of such shares of Issuer Common Stock in any merger or other
business combination, (B) rights of such third Person to designate for
appointment or election a number of Directors on the Issuer Board greater than
such Person’s proportional ownership of Issuer Common Stock, (C) any consent or
approval rights with respect to any merger, business combination or other
extraordinary transaction, other than (1) the right to vote on the same basis as
other holders of Issuer Common Stock and (2) matching rights and related
provisions customarily contained in merger or transaction agreements for similar
transactions; provided, that the foregoing will not include any payment or other
consideration to such third Person in the event the transaction contemplated by
any such agreement for a Change of Control Transaction is not approved by the
Issuer’s stockholders, unless such payment or other consideration is made in
connection with the Issuer’s entry, within one (1) year of the date of the
failure to obtain such approval of the Issuer’s stockholders, of an alternative
transaction which is a Change of Control Transaction, or (D) any registration
rights more favorable to such third Person than those set forth in this
Agreement (without regard to any Restricted Period or other lock-up provision);

 

(iii)                               such issuance will not materially delay,
restrict or limit the Investor Affiliates’ right to make a Permitted Offer or
purchase shares of Issuer Common Stock thereunder; and

 

(iv)                              this Section 1.5(e) may only be used on a
single occasion and following an issuance of shares of Issuer Common Stock
pursuant to this Section 1.5(e), the Issuer’s rights under Section 1.5(e) will
be terminated.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, if the Investor Voting Interest is less than ten percent
(10%) at any time, then the participation right under this Agreement shall
terminate from and after such time.

 

1.6                               QUORUM

 

So long as the Investor Affiliates collectively Beneficially Own at least five
percent (5%) of the outstanding shares of Issuer Common Stock, the Investor
will, and will cause any other Investor Affiliates that hold such shares to, be
present, in person or by proxy, at all meetings of Issuer’s stockholders so that
all shares of Issuer Common Stock held by them may be counted for purposes of
determining a quorum at such meetings.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 2.
REGISTRATION RIGHTS

 

2.1                               SHELF REGISTRATION

 

(a)                                 Subject to Section 1.2 and except as
otherwise contemplated in Section 2.12, at any time following the expiration of
the Restricted Period when a Registration Statement registering Registrable
Securities for resale is not then effective (subject to any applicable
Suspension Period), upon Investor’s written request and subject to Investor’s
compliance with Section 2.10, Issuer will use its reasonable best efforts to
register, under the Securities Act on Form S-3 (or, if Form S-3 is not then
available to the Issuer, such other form that is so available) for an offering
on a delayed or continuous basis pursuant to Rule 415 promulgated under the
Securities Act (a “Shelf Registration”), the offer and sale of all or a portion
of the Registrable Securities.  If the Issuer then meets or is deemed to meet
the eligibility requirements to file an “automatic shelf registration statement”
(as defined in Rule 405 promulgated under the Securities Act) (“ASRS”) set forth
in General Instruction I.D. to Form S-3, the Issuer will cause the Shelf
Registration to be an ASRS. The “Plan of Distribution” section of such Shelf
Registration will permit all lawful means of disposition of Registrable
Securities, including firm-commitment underwritten public offerings, block
trades, agented transactions, sales directly into the market, purchases or sales
by brokers and sales not involving a public offering and any dispositions
effected in connection with Hedging Transactions, Stock Lending Transactions or
Permitted Pledges.  With respect to each Shelf Registration requested in
compliance with this Section 2.1, Issuer will, subject to any Suspension Period,
(i) as promptly as practicable after Investor’s written request (and in the case
of a Shelf Registration on Form S-3, in no event other than as a result of a
Suspension Period, later than twenty (20) Business Days following the receipt of
such request, and in the case of a Shelf Registration on Form S-1, in no event
other than as a result of a Suspension Period, later than forty (40) Business
Days following the receipt of such request), file a Registration Statement and
(ii) use its reasonable best efforts to cause such Registration Statement to be
declared effective as promptly as practicable, and remain effective until such
time as there are no Registrable Securities remaining for offer and sale
thereunder.

 

(b)                                 From and after the date hereof, the Issuer
shall use its reasonable best efforts to qualify under the provisions of the
Securities Act, and thereafter, to continue to qualify at all times, for
registration on Form S-3 or any successor thereto.  In the event the Issuer
fails to so qualify, the Issuer shall be required to use its reasonable best
efforts to effect registrations pursuant to this Section 2.1 on Form S-1 or any
successor form thereto to the same extent as the Issuer would be required to
effect registrations on Form S-3.

 

(c)                                  Upon Investor’s written request specifying
the amount of Registrable Securities to be sold (such request, a “Shelf Public
Offering Request” and such securities, the “Requested Shelf Registered
Securities”), Issuer will (subject to any Suspension Period) perform its
obligations hereunder with respect to the sale of such

 

19

--------------------------------------------------------------------------------


 

Requested Shelf Registered Securities in the manner of sale specified by
Investor in such written request, which may include the form of a firm
commitment underwritten public offering (a “Shelf Public Offering”); provided,
that, the Issuer shall not be required to perform such obligations if the
aggregate offering price, as such amount is determined on the cover page of the
Registration Statement, for the sale of the Requested Shelf Registered
Securities does not equal or exceed the lesser of (i) $50,000,000 and (ii) ten
percent (10%) of Issuer’s market capitalization determined in good faith as of
the date Issuer receives the Shelf Public Offering Request.  Investor will not
be entitled to include any of its Registrable Securities in a Shelf Public
Offering unless it has complied with Section 2.10.  Investor may, after
consultation with Issuer, select the lead managing underwriter or underwriters
for any Shelf Public Offering subject to the prior written consent of Issuer
(which such consent may not be unreasonably withheld, delayed or conditioned).

 

(d)                                 In a Shelf Public Offering, if the lead
managing underwriter advises Issuer and Investor that, in its view, the number
of shares of Registrable Securities requested to be included in such Shelf
Public Offering (including any securities that Issuer proposes to be included
that are not Registrable Securities and any securities held for the account of
any other Person which Investor has agreed to include in such Shelf Public
Offering) exceeds the largest number of shares that can be sold without having
an adverse effect on such offering, including the price at which the Requested
Shelf Registered Securities can be sold (the “Maximum Offering Size”), Issuer
will include in such Shelf Public Offering, in the priority listed below, up to
the Maximum Offering Size:

 

(i)                                     first, all Requested Shelf Registered
Securities Investor requested to be included in the Shelf Public Offering;

 

(ii)                                  second, any securities Issuer proposed to
be included in the Shelf Public Offering; and

 

(iii)                               third, any securities proposed to be
included in the Shelf Public Offering for the account of any other Persons, with
such priorities among them as Issuer may determine.

 

(e)                                  Without limiting the generality of
Section 2.12, Issuer will use its reasonable best efforts to cooperate in a
timely manner with any request by Investor in respect of any block trade,
hedging transaction or other transaction that is registered pursuant to a Shelf
Registration that is not a firm commitment underwritten offering (each, an
“Alternative Transaction”), including entering into customary agreements with
respect to such Alternative Transactions (and providing customary
representations, warranties, covenants and indemnities in such agreements) as
well as providing other reasonable assistance in respect of such Alternative
Transactions of the type applicable to a Public Offering subject to Section 2.5,
to the extent customary for such transactions.

 

20

--------------------------------------------------------------------------------


 

(f)                                   Issuer may suspend its obligation to file
(but not the preparation of) any Registration Statement in connection with any
Shelf Registration (including any Shelf Public Offering), file any amendment to
such a Registration Statement, file or furnish any supplement or amendment to a
prospectus included in such a Registration Statement, make any other filing with
the SEC, cause such a Registration Statement or other filing with the SEC to
become or remain effective or take any similar action (collectively,
“Registration Actions”) upon (i) the issuance by the SEC of a stop order
suspending the effectiveness of any such Registration Statement or the
initiation of proceedings with respect to such a Registration Statement under
Section 8(d) or 8(e) of the Securities Act or (ii) the Issuer Board’s
determination, in its good faith judgment, that any such Registration Action
would materially interfere with, or would require the public disclosure of any
material non-public information the disclosure of which would materially
interfere with, any material corporate transaction or negotiation, including as
to any material financing plans, acquisitions, dispositions, mergers or other
material business activities involving the Issuer and its Subsidiaries, taken as
a whole.  Upon the occurrence of any of the conditions described in (i) or
(ii) above in connection with undertaking or suspending to undertake a
Registration Action, Issuer will give Investor prompt notice (which shall be
delivered within one (1) Business Day of the applicable determination) of such
suspension (and whether such action is being taken or failing to be taken
pursuant to (i) or (ii) above) (a “Suspension Notice”).  Upon the termination of
such condition, Issuer will give Investor prompt notice (which shall be
delivered within one (1) Business Day of the applicable determination) thereof
and will promptly proceed with all Registration Actions that were suspended
pursuant to this paragraph.  Notwithstanding the foregoing, Issuer may only
suspend Registration Actions pursuant to Section 2.1(f) for a reasonable period
of time not to exceed sixty (60) consecutive days or 120 days in the aggregate
in any 12-month period (each such occasion, a “Suspension Period”).  Each
Suspension Period will begin on the date the relevant Suspension Notice is
received by Issuer and will end on the earlier to occur of (y) the date on which
Issuer notifies Investor that the Suspension Period has terminated and (z) the
sixtieth (60th) day of such Suspension Period.  If filing of any Shelf
Registration is suspended pursuant to this Section 2.1(f), once the Suspension
Period ends, Investor may request a new Shelf Registration.  Issuer will not be
required to amend a Shelf Registration (or the related prospectus) to add or
change the disclosure regarding selling security holders during any Suspension
Period.  The Issuer agrees that it will terminate any such Suspension Period as
promptly as reasonably practicable.  If at the time of receipt of a Suspension
Notice, the Investor shall have sold Registrable Securities (or have signed a
firm commitment underwriting agreement with respect to the purchase of such
shares) and the reason for the Suspension Period is not of a nature that would
require a post-effective amendment to the Registration Statement, then the
Issuer shall use its reasonable best efforts to take such action as to eliminate
any restriction imposed by federal securities laws upon the timely delivery of
such shares.  Immediately upon receipt of any Suspension Notice, the Investor
shall discontinue the disposition of Registrable Securities under the applicable
Registration Statement and prospectus relating thereto until the applicable
Suspension Period is terminated.  After the expiration of any Suspension Period
and without any further request from Investor, the Issuer shall as promptly as
reasonably

 

21

--------------------------------------------------------------------------------


 

practicable prepare a post-effective amendment or supplement to the Registration
Statement or the prospectus, or any document incorporated therein by reference,
or file any other required document so that, as thereafter delivered to
purchasers of the Registrable Securities included therein, the prospectus will
not include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  If a Suspension Period occurs while
a Registration Statement is effective, the Issuer shall cause such amended or
replacement Registration Statement to remain effective for a number of days
equal to the total number of days during which the distribution of Registrable
Securities was suspended thereunder pursuant to this Section 2.1(f).

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement, Issuer will not be in breach of, or have failed to comply with,
any obligation under this Agreement where it acts or omits to take any action in
order to comply with Law, any written interpretation of the staff of the SEC or
any order or decree of any court or governmental agency.

 

2.2                               PIGGYBACK REGISTRATION

 

(a)                                 Subject to Section 1.2, if Issuer proposes
to register any Issuer Common Stock under the Securities Act at any time
following the expiration of the Restricted Period (other than (x) a registration
on Form S-8 or Form S-4 or any similar or successor form under the Securities
Act, relating to Issuer Common Stock or any other class of Issuer Securities
issuable upon exercise of employee stock options or in connection with any
employee benefit or similar plan or in connection with a direct or indirect
acquisition by Issuer of another Person or (y) in connection with a rights
offering), Issuer will give notice to Investor at least twenty (20) Business
Days prior to the anticipated filing date of the registration statement relating
to such registration and offer Issuer the opportunity to include in such
registration statement the number of Registrable Securities as Investor may
request (a “Piggyback Registration”), subject to Section 2.2(b).  Upon
Investor’s request made within ten (10) days after the receipt of such notice
from Issuer specifying the number of Registrable Securities intended to be
registered by Investor, Issuer will use its reasonable best efforts to effect
the registration under the Securities Act of all Registrable Securities that
Investor has so requested to include in such registration statement, to the
extent required to permit the disposition of the Registrable Securities to be
registered in accordance with the plan of distribution intended by Issuer for
such registration statement, except that (i) if such registration involves a
Public Offering, and if Investor has requested to be included in the applicable
registration statement, Investor must sell its Registrable Securities to the
underwriters selected by Issuer on the same terms and conditions as apply to the
Persons on whose behalf the registration statement was initially undertaken and
(ii) if, at any time after giving notice of its intention to register any shares
of Issuer Common Stock pursuant to this Section 2.2(a) and prior to the
effective date of the registration statement filed in connection with such
registration, Issuer determines for any reason not to register such
securities, Issuer will give Investor notice thereof and will be

 

22

--------------------------------------------------------------------------------


 

relieved of its obligation to register any Registrable Securities in connection
with such registration.

 

(b)                                 If a Piggyback Registration involves a
Public Offering and the lead managing underwriter advises Issuer that, in its
view, the number of shares of Issuer Common Stock that Issuer and such
registering stockholders intend to include in such registration exceeds the
Maximum Offering Size, Issuer will include in such registration, in the
following priority, up to the Maximum Offering Size:

 

(i)                                     first, so many of the number of shares
of Issuer Common Stock proposed to be registered for the account of Issuer as
would not cause the offering to exceed the Maximum Offering Size; and

 

(ii)                                  second, any securities proposed to be
registered for the account of any other Persons, including the Investor, pro
rata based on the number of shares of Issuer Common Stock Beneficially Owned by
Investor and each such other Person.

 

2.3                               EXPENSES

 

Issuer will bear all expenses (other than Selling Expenses) incurred by Issuer
in complying with its obligations pursuant to this Article 2 and in connection
with the registration, qualification and disposition of Registrable Securities,
including all registration and filing fees, underwriting expenses (other than
fees, commissions or discounts), expenses of any audits incident to or required
by any such registration, fees and expenses of complying with securities and
Blue Sky Laws, printing expenses, fees and expenses of Issuer’s counsel and
accountants, except that if Investor revokes its request with respect to a Shelf
Public Offering, then Investor will reimburse Issuer for or will pay directly
all expenses incurred by Issuer relating to such Shelf Public Offering unless
(i) the revocation is based upon material adverse information concerning the
Issuer that has not been previously considered at or disclosed in connection
with a meeting of the Issuer Board or that the Issuer had not specifically
publicly disclosed in a report filed with or furnished to the SEC, in each case,
at least forty-eight (48) hours prior to the request or (ii) the revocation is
based on Issuer notifying the Investor of a Suspension Period with respect to a
Shelf Public Offering that has not yet been declared effective.  All Selling
Expenses relating to Registrable Securities registered pursuant to this
Agreement will be borne and paid by Investor.

 

2.4                               LOCK-UP AGREEMENTS

 

Investor will not effect any public sale or distribution (including sales
pursuant to Rule 144) of Registrable Securities (or other securities of the
Issuer convertible into Registrable Securities) held by the Investor for a
period specified by the Representatives of the Issuer’s managing underwriters or
co-managing underwriters during the ten (10) days prior to and the ninety (90)
days following the effective date of the Registration Statement relating to a
Public Offering of shares of Issuer Common Stock by the Issuer with respect to
which the Issuer gave the Investor an opportunity to participate in accordance
with Section 2.2, including as may be determined pursuant to

 

23

--------------------------------------------------------------------------------


 

Rule 430B under the Securities Act (which period following the effective date
may, in each case, be extended to the extent required by Law); provided, that,
(i) executive officers and Directors of the Issuer and other holders of the
Issuer Common Stock participating in such Public Offering as selling
stockholders enter into similar agreements for an equivalent duration of time
and (ii) the Investor’s obligations under this Section 2.4, and under any
agreement executed in accordance herewith, shall apply only as long as and to
the extent such executive officers and Directors remain subject to such
agreements.  Investor agrees to execute a lock-up agreement in favor of the
underwriters in form and substance reasonably acceptable to Investor and the
underwriters to such effect and, in any event, that the underwriters in any
relevant offering will be third party beneficiaries of this Section 2.4.

 

2.5                               REGISTRATION PROCEDURES

 

Whenever Investor requests that any Registrable Securities be registered
pursuant to Section 2.1 or Section 2.2, subject to the provisions of those
Sections, Issuer will use its reasonable best efforts to effect the registration
and the sale of such Registrable Securities in accordance with the intended
method of disposition thereof as soon as reasonably practicable, and, in
connection with any such request:

 

(a)                                 Issuer will as expeditiously as possible
prepare and file with the SEC a Registration Statement on any form for which
Issuer then qualifies, subject to the priority of form set forth in
Section 2.1(a), and which form will be available for the sale of the Registrable
Securities to be registered thereunder in accordance with the intended method of
distribution thereof, and use its reasonable best efforts to cause such filed
Registration Statement to become and remain effective for a period of (A) not
less than one hundred eighty (180) days (or, if sooner, until all Registrable
Securities have been sold under such Registration Statement), or (B) in the case
of a Shelf Registration, until the earlier of the date (x) on which all of the
securities covered by such Shelf Registration are no longer Registrable
Securities and (y) on which Issuer cannot extend the effectiveness of such Shelf
Registration if such Registration Statement was filed on a Form S-3 because it
is no longer eligible for use of Form S-3; subject in each case to any
Suspension Period (provided, that, in the case of clause (y), Issuer shall be
obligated to file a new Registration Statement on an available form with respect
to the Registrable Securities that were left unsold on such Form S-3).

 

(b)                                 Prior to filing a Registration Statement or
related prospectus or any amendment or supplement thereto (including any
documents incorporated by reference therein), or before using any Free Writing
Prospectus, Issuer will provide to Investor and each underwriter, if any, with
an adequate and appropriate opportunity to review and comment on such
Registration Statement, each Prospectus included therein (and each amendment or
supplement thereto) and each Free Writing Prospectus proposed to be filed with
the SEC, and thereafter Issuer will furnish to Investor and underwriter, if any,
such number of copies of such Registration Statement, each amendment and
supplement thereto filed with the SEC (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary

 

24

--------------------------------------------------------------------------------


 

prospectus and any summary prospectus) and any other prospectus filed under
Rule 424, Rule 430A, Rule 430B or Rule 430C under the Securities Act and such
other documents as Investor or such underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by Investor,
except that Issuer will not be required to provide to any Person any materials,
information or document required to be filed by Issuer pursuant to the Exchange
Act prior to its filing other than in connection with a Public Offering. 
Investor or its legal counsel may request that Issuer modify any information
contained in such Registration Statement, amendment and supplement thereto and
Issuer will use its reasonable best efforts to comply with such request, except
that Issuer will not have any obligation to so modify any information if Issuer
reasonably believes that so doing would cause the prospectus to contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.

 

(c)                                  After filing a Registration
Statement, Issuer will (A) cause the related prospectus to be supplemented by
any required prospectus supplement, and, as so supplemented, to be filed
pursuant to Rule 424 under the Securities Act, (B) comply with the provisions of
the Securities Act applicable to Issuer with respect to the disposition of all
Registrable Securities covered by such Registration Statement during the
applicable period in accordance with the intended methods of disposition by
Investor thereof set forth in such Registration Statement or supplement to such
prospectus and (C) promptly notify Investor of any stop order issued or
threatened by the SEC or any state securities commission with respect thereto
and take all reasonable best actions required to prevent the entry of such stop
order or to remove it if entered.

 

(d)                                 Issuer will use its reasonable best efforts
to (A) register or qualify the Registrable Securities covered by such
Registration Statement under such securities or Blue Sky Laws of such
jurisdictions in the United States as Investor reasonably (in light of
Investor’s intended plan of distribution) or, in the case of an underwritten
Public Offering, the managing underwriter reasonably, requests, and continue
such registration or qualification in effect in such jurisdiction for the
shortest of (1) as long as permissible pursuant to the Laws of such
jurisdiction, (2) as long as Investor requests or (3) until all such Registrable
Securities are sold and (B) cause such Registrable Securities to be registered
with or approved by such other governmental agencies or authorities as may be
necessary by virtue of Issuer’s business and operations and do any and all other
acts and things that may be reasonably necessary in accordance with Investor’s
plan of distribution or advisable to enable Investor to consummate the
disposition of Investor’s Registrable Securities, except that Issuer will not be
required to (x) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 2.5(d),
(y) subject itself to income taxation in any such jurisdiction or (z) consent to
general service of process in any such jurisdiction.

 

(e)                                  Issuer will promptly notify Investor (A) at
any time when a prospectus relating to Investor’s Registrable Securities is
required to be delivered under the

 

25

--------------------------------------------------------------------------------


 

Securities Act, upon the discovery that, or upon the occurrence of an event as a
result of which, the preparation of a supplement or amendment to such prospectus
is required so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements in the light of the circumstances under which they were made not
misleading and Issuer will promptly (subject to any applicable Suspension
Period) prepare and make available to Investor and file with the SEC any such
supplement or amendment, (B) as soon as Issuer becomes aware of any request by
the SEC or any federal or state governmental authority for amendments or
supplements to a Registration Statement or related prospectus covering
Registrable Securities or for additional information relating thereto, (C) as
soon as Issuer becomes aware of the issuance or threatened issuance by the SEC
of any stop order suspending or threatening to suspend the effectiveness of a
Registration Statement covering the Registrable Securities or (D) of Issuer’s
receipt of any notification with respect to the suspension of the qualification
or exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose.

 

(f)                                   In connection with any Public Offering,
(A) Issuer will enter into customary agreements (including an underwriting
agreement in customary form) and take all other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Public Offering, including, if required, the engagement
of a “qualified independent underwriter” in connection with the qualification of
the underwriting arrangements with FINRA and (B) at the request of the
Investor, Issuer will use reasonable best efforts to furnish on the date that
Registrable Securities are delivered to the underwriters for sale pursuant to
such registration a letter dated such date from the independent public
accountants retained by the Issuer, addressed to the underwriters, stating that
they are independent public accountants within the meaning of the Securities Act
and that, in the opinion of such accountants, the financial statements of the
Issuer included in the registration statement or the prospectus, or any
amendment or supplement thereof, comply as to form in all material respects with
the applicable accounting requirements of the Securities Act, and such letter
shall additionally cover such other financial matters (including information as
to the period ending no more than five (5) Business Days prior to the date of
such letter) with respect to such registration as such underwriters may
reasonably request.

 

(g)                                  Upon execution of confidentiality
agreements in form and substance reasonably satisfactory to Issuer, Issuer will
make available for inspection by Investor and any underwriter participating in
any disposition pursuant to a Registration Statement being filed by Issuer
pursuant to this Section 2.5 and any attorney, accountant or other professional
retained by Investor or underwriter (collectively, the “Inspectors”), Issuer’s
financial and other records, pertinent corporate documents and properties
(collectively, the “Records”) as may be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause Issuer’s officers,
directors and employees to supply all information reasonably requested by any
Inspectors in connection with such Registration Statement. Records that Issuer

 

26

--------------------------------------------------------------------------------


 

determines, in good faith, to be confidential and that it notifies the
Inspectors are confidential will not be disclosed by the Inspectors unless
(A) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such Registration Statement, (B) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, (C) disclosure of such Records is necessary to comply
with federal or state securities Laws or the rules of any securities exchange or
trading market on which the Issuer Common Stock is listed or traded or is
otherwise required by Law or (D) the information in such Records is or becomes
available to the public other than as a result of disclosure by any Inspector in
violation the confidentiality agreements.  Investor agrees that information
obtained by it as a result of such inspections will be deemed confidential and
may not be used by it or any of its Affiliates for any other purpose, including
as the basis for any market transactions in any of Issuer’s securities, unless
and until such information is made generally available to the public.  Investor
further agrees that, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction, it may, to the extent permitted by applicable
Law, give notice to Issuer and allow Issuer, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential.

 

(h)                                 Issuer will otherwise comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement or such other
document that will satisfy the provisions of Section 11(a) of the Securities Act
and the requirements of Rule 158 thereunder.

 

(i)                                     Issuer may require Investor promptly to
furnish in writing to Issuer such information regarding the distribution of the
Registrable Securities as Issuer may from time to time reasonably request and
such other information as may be reasonably required in connection with such
registration.

 

(j)                                    Investor agrees that, upon receipt of any
notice from Issuer of the happening of any event of the kind described in
Section 2.5(e), Investor will promptly discontinue disposition of Registrable
Securities pursuant to the Registration Statement (including any Shelf
Registration) covering such Registrable Securities until Investor’s receipt of
(A) copies of the supplemented or amended prospectus from Issuer or (B) further
notice from Issuer that distribution can proceed without an amended or
supplemented prospectus, and, in the circumstances described in clause (A), if
so directed by Issuer, Investor will deliver to Issuer all copies, other than
any permanent file copies and electronic copies then in Investor’s possession,
of the most recent prospectus covering such Registrable Securities at the time
of receipt of such notice.  If Issuer gives such notice, Issuer will extend the
period during which such Registration Statement is maintained effective
(including the period referred to in Section 2.5(a)) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 2.5(e) to the date when Issuer (x) makes available to Investor a
prospectus supplemented or amended to conform with the requirements of
Section 2.5(e) or (y) delivers to Investor the notice described in clause (B).

 

27

--------------------------------------------------------------------------------


 

(k)                                 Issuer will use its reasonable best efforts
to list all Registrable Securities of any class or series covered by such
Registration Statement on any national securities exchange on which any of the
Registrable Securities of such class or series are then listed or traded.

 

(l)                                     Issuer will as soon as reasonably
practicable following its actual knowledge thereof, notify Investor: (A) when a
prospectus, any prospectus supplement, a Registration Statement or a
post-effective amendment to a Registration Statement has been filed with the
SEC, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective; (B) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to a Registration Statement, a related prospectus (including a Free Writing
Prospectus) or for any other additional information; or (C) of Issuer’s receipt
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose.

 

(m)                             Issuer will reasonably cooperate with Investor
and each underwriter participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made by FINRA.

 

(n)                                 Issuer will take all other steps reasonably
necessary to effect the registration of such Registrable Securities and
reasonably cooperate with the holders of such Registrable Securities to
facilitate the disposition of such Registrable Securities.  Such cooperation
shall include the endorsement and transfer of any certificates representing
Registrable Securities (or a book-entry Transfer to similar effect) Transferred
in accordance with this Agreement.

 

(o)                                 Issuer will, within the deadlines specified
by the Securities Act, make all required filings of all prospectuses (including
any Free Writing Prospectus) with the SEC and make all required filing fee
payments in respect of any Registration Statement or related prospectus used
under this Agreement (and any offering covered hereby).

 

(p)                                 For purposes of Section 2.1(f),
Section 2.5(a), and Section 2.5(c), the period of distribution of Registrable
Securities in a firm commitment underwritten Public Offering shall be deemed to
extend until each underwriter has completed the distribution of all securities
purchased by it, and the period of distribution of Registrable Securities in any
other registration shall be deemed to extend until the earlier of the sale of
all Registrable Securities covered thereby and ninety (90) days after the
effective date thereof.  In connection with each registration hereunder, the
Investor will timely furnish to the Issuer in writing such information with
respect to itself and the proposed distribution by it as shall be reasonably
necessary in order to assure compliance with federal and applicable state
securities Laws.  In connection with each registration pursuant to Section 2.1
or Section 2.2 covering an underwritten Public Offering, a Hedging Transaction,
a Stock Lending Transaction or a Permitted Pledge, the Issuer and the Investor
agree to enter into customary agreements (including an

 

28

--------------------------------------------------------------------------------


 

underwriting or similar agreement) with the managing underwriter or co-managing
underwriters selected in the manner herein provided or the counterparty to such
Hedging Transaction, Stock Lending Transaction or Permitted Pledge, as the case
may be, in such form and containing such provisions as are customary in the
securities business for such an arrangement between such underwriter or
counterparty and companies of the Issuer’s size and investment stature.

 

2.6                               INDEMNIFICATION

 

(a)                                 Notwithstanding any termination of this
Agreement, Issuer will indemnify and hold harmless (including the advancement of
expenses (subject to customary reimbursement agreements)) the Investor and its
Affiliates, stockholders, members, officers, directors, employees and agents,
and each Person, if any, who controls Investor within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (collectively, “Investor
Parties”) from and against any and all losses, claims, damages, liabilities and
expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (“Damages”) arising out of, directly or indirectly
resulting from, or relating to any untrue statement or allegedly untrue
statement of a material fact contained or incorporated by reference in any
Registration Statement or any preliminary or final prospectus relating to the
Registrable Securities (as amended or supplemented if the Issuer furnishes any
amendments or supplements thereto) or any preliminary prospectus or Free Writing
Prospectus relating to the Registrable Securities (including any information
that has been deemed to be a part of any prospectus under Rule 159 under the
Securities Act), or arising out of, directly or indirectly resulting from or
relating to any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except that Issuer shall not be liable to any Investor Party for any
Damages that arise out of, directly or indirectly result from or relate to any
such untrue statement or omission or alleged untrue statement or omission so
made based upon information furnished in writing to Issuer by or on behalf of
Investor expressly for use therein.  Issuer also agrees to indemnify and hold
harmless any underwriters of the Registrable Securities, their respective
officers and directors and each Person who controls any underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of Investor provided
in this Section 2.6(a).

 

(b)                                 Notwithstanding any termination of this
Agreement, Investor will indemnify and hold harmless Issuer and its Affiliates,
stockholders, members, officers, directors, employees and agents, and each
Person, if any, who controls Issuer within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against all Damages to
the same extent as the foregoing indemnity from Issuer to Investor, but only
with respect to information furnished in writing by or on behalf of Investor
expressly for use in any Registration Statement or prospectus relating to the
Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus or Free Writing Prospectus relating to the Registrable
Securities (including any information that has been deemed to be a part of any

 

29

--------------------------------------------------------------------------------


 

prospectus under Rule 159 under the Securities Act).  Investor will also
indemnify and hold harmless any underwriters of the Registrable Securities,
their respective officers and directors and each Person who controls any
underwriter within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act on substantially the same basis as that of the
indemnification of Issuer provided in this Section 2.6(b).  As a condition to
including Registrable Securities in any Registration Statement filed in
accordance with Article 2, Issuer may require that it has received an
undertaking reasonably satisfactory to it from any underwriter to indemnify and
hold it harmless to the extent customarily provided by underwriters with respect
to similar securities and offerings.  Investor will not be liable under this
Section 2.6(b) for any Damages in excess of the net proceeds realized by it in
the sale of Registrable Securities to which such Damages relate.

 

(c)                                  If any proceeding (including any
investigation by any governmental authority) is instituted involving any Person
in respect of which indemnity may be sought pursuant to Section 2.6(a) or
Section 2.6(b), such Person (an “Indemnified Party”) must promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”) in
writing and the Indemnifying Party will be entitled to participate in, and to
the extent that it shall elect, to assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
will assume the payment of all reasonable fees and expenses, except that the
failure of any Indemnified Party so to notify the Indemnifying Party will not
relieve the Indemnifying Party of its obligations hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure to notify. 
Reimbursements payable pursuant to the indemnification contemplated by this
Section 2.6 will be made by periodic payments during the course of any
investigation or defense, as and when bills are received or expenses incurred. 
In any such proceeding, any Indemnified Party will have the right to retain its
own counsel, but the fees and expenses of such counsel will be paid by such
Indemnified Party unless (i) the Indemnifying Party and the Indemnified Party
have mutually agreed to the retention of such counsel, (ii) the Indemnifying
Party shall have failed promptly to assume the defense of such proceeding and to
employ counsel (in accordance with this Section 2.6(c)) reasonably satisfactory
to such Indemnified Party in any such proceeding or (iii) in the reasonable
judgment of such Indemnified Party after receipt of written advice of counsel,
representation of both Parties by the same counsel would be inappropriate due to
actual or potential conflicting interests between them.  It is understood that,
in connection with any proceeding or related proceedings in the same
jurisdiction, the Indemnifying Party will not be liable for the fees and
expenses of more than one (1) separate firm of attorneys (in addition to any
local counsel) at any time for all such Indemnified Parties.  If there is any
such separate firm for the Indemnified Parties, such firm will be designated in
writing by the Indemnified Parties.  Notwithstanding the foregoing, the Parties
acknowledge and agree that to the extent a claim is made against any Investor
Party which may be indemnifiable pursuant to Section 2.6(a), such Investor Party
will be entitled to retain its regular outside counsel to review and produce
documents, electronic files and other materials in response to document requests
in connection with any claim for which an Investor Party may be entitled to
indemnification pursuant to Section 2.6(a), and make determinations with respect
to

 

30

--------------------------------------------------------------------------------


 

and prosecute issues related to confidential information of any Investor Party. 
The Issuer will pay directly the reasonable fees and expenses of such counsel in
connection with any such claim.  The Indemnifying Party will not be liable for
any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party will indemnify and hold harmless each Indemnified Party
from and against any Damages (to the extent obligated herein) by reason of such
settlement or judgment.  Without the prior written consent of each affected
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed so long as the Indemnifying Party has complied, and continues to
comply, with its covenants and obligations under this Agreement), no
Indemnifying Party will effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement (x) includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding and (y) does not result
in any limitation or restriction upon the ability of any Investor Affiliate to
exercise all rights, privileges and preferences applicable to it as a holder of
Issuer Common Stock and its rights under this Agreement.

 

(d)                                 If the indemnification provided for in
Section 2.6(a) or Section 2.6(b) is unavailable to the Indemnified Parties or
insufficient in respect of any Damages, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, will contribute to the amount paid or
payable by such Indemnified Party as a result of such Damages in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the applicable Indemnified Party, on the other hand, in
connection with such actions which resulted in such Damages, as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, will be determined by reference to, among other things, whether any action
in question, including any untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact has been made by,
or relates to information supplied by, such Indemnifying Party or Indemnified
Party and the Parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action.  The Parties agree that it would
not necessarily be just and equitable if contribution pursuant to this
Section 2.6(d) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in this paragraph.  The amount paid or payable by a party as a result of the
Damages referred to in this paragraph will include, subject to the limitations
set forth in Sections 2.6(a) and Section 2.6(b), any legal or other expenses
reasonably incurred by a party in connection with investigating or defending any
such action or claim.  Notwithstanding the provisions of this
Section 2.6(d), Investor will not be required to contribute any amount in excess
of the net proceeds (after deducting the underwriters’ discounts and
commissions) received by Investor in the offering.  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

31

--------------------------------------------------------------------------------


 

2.7                               PARTICIPATION IN PUBLIC OFFERING

 

Investor may not participate in any Public Offering hereunder unless it has
(i) agreed to sell its Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

 

2.8                               TRANSFER OF REGISTRATION RIGHTS

 

Investor shall have the right to transfer, by written agreement, any or all of
its rights and obligations granted under this Article 2 (other than to the
extent related to Section 2.6(b) with respect to any Registration Statement
filed prior to such transfer) to any direct or indirect transferee of its
Registrable Securities (each Person to whom such rights and obligations shall
have been so transferred hereunder, a “Permitted Transferee”); provided,
(i) such transferee is, at the time of such transfer, an Investor Affiliate or
(ii) such transferee is an “accredited investor” as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act, and in either
case (x) such transferee agrees, in writing in form and substance reasonably
satisfactory to the Issuer, to be bound by the terms and provisions of this
Article 2 being assigned to such Permitted Transferee and (y) such transfer of
Registrable Securities shall be effected in compliance with this Agreement. 
Following any transfer or assignment made pursuant to this Section 2.8 in
connection with the transfer by the Investor of a portion of its Registrable
Securities, the Investor shall retain all rights under this Agreement with
respect to the remaining portion of its Registrable Securities.

 

2.9                               FREE WRITING PROSPECTUSES

 

Except for a prospectus relating to Registrable Securities included in a
Registration Statement, an “issuer free writing prospectus” (as defined in
Rule 433 under the Securities Act) prepared by the Issuer or other materials
prepared by Issuer, Investor represents and agrees that it (a) will not make any
offer relating to the Registrable Securities that would constitute an issuer
free writing prospectus or that would otherwise constitute a Free Writing
Prospectus and (b) will not distribute any written materials in connection with
the offer or sale pursuant to a Registration Statement of Registrable
Securities, in each case, without the prior written consent of Issuer and, in
connection with any Public Offering, the underwriters.

 

2.10                        INFORMATION FROM AND OBLIGATIONS OF INVESTOR

 

Issuer’s obligation to include Investor’s Registrable Securities in any
Registration Statement or related prospectus is contingent upon Investor:

 

(a)                                 furnishing to Issuer in writing its
information with respect to its ownership of Registrable Securities and the
intended method of disposition of its Registrable Securities as Issuer may
reasonably request or as may be required by Law for use in

 

32

--------------------------------------------------------------------------------


 

connection with any related Registration Statement or prospectus (or amendment
or supplement thereto) and all information required to be disclosed in order to
make the information Investor previously furnished to Issuer not contain a
material misstatement of fact or necessary to cause such Registration Statement
or prospectus (or amendment or supplement thereto) not to omit a material fact
with respect to Investor necessary in order to make the statements therein not
misleading;

 

(b)                                 complying with (i) the Securities Act and
the Exchange Act, (ii) all applicable state securities Laws, (iii) the rules of
any securities exchange or trading market on which the Issuer Common Stock is
listed or traded and (iv) all other applicable regulations, in each case, in
connection with the registration and the disposition of Registrable Securities;

 

(c)                                  following its actual knowledge thereof,
notifying Issuer of the occurrence of any event that makes any statement made in
a Registration Statement, prospectus, issuer free writing prospectus or other
Free Writing Prospectus regarding Investor untrue in any material respect or
that requires the making of any changes in a Registration Statement, Prospectus
or Free Writing Prospectus so that, in such regard, it will not contain any
untrue statement of a material fact or omit any material fact required to be
stated therein or necessary to make the statements not misleading;

 

(d)                                 providing Issuer with such information as
may be required to enable Issuer to prepare a supplement or post-effective
amendment to any such Registration Statement or a supplement to such prospectus
or Free Writing Prospectus;

 

(e)                                  using reasonable best efforts to cooperate
with Issuer in preparing the applicable Registration Statement and any related
prospectus;

 

(f)                                   furnishing Issuer with all information
required to be included in such Registration Statement by applicable securities
Laws in connection with the disposition of such Registrable Securities as Issuer
reasonably requests; and

 

(g)                                  complying with the provisions of
Section 5.16 of the Purchase Agreement during such period as the financial
statements of Provide Commerce contemplated by such Section 5.16 are reasonably
required by Issuer for inclusion or incorporation by reference into such
Registration Statement and any related prospectus or prospectus supplement.

 

2.11                        RULE 144 REPORTING

 

With a view to making available to the Investor the benefits of certain
rules and regulations of the SEC which may permit the sale of the Registrable
Securities to the public without registration, the Issuer agrees to use its
reasonable best efforts to: (i) make and keep public information available, as
those terms are understood and defined in Rule 144 under the Securities Act or
any similar or analogous rule promulgated under the Securities Act, at all times
from and after the date of this Agreement, (ii) file with the SEC, in a timely
manner, all reports and other documents required of the Issuer under the
Exchange Act and (iii) so long as the Investor owns any Registrable Securities,

 

33

--------------------------------------------------------------------------------


 

furnish to the Investor forthwith upon request: a written statement by the
Issuer as to its compliance with the reporting requirements of Rule 144 under
the Securities Act and of the Exchange Act; a copy of the most recent annual or
quarterly report of the Issuer; and such other reports and documents as the
Investor may reasonably request in availing itself of any rule or regulation of
the SEC allowing it to sell any Registrable Securities without registration.

 

2.12                        REGISTRATION IN CONNECTION WITH A HEDGING
TRANSACTION, STOCK LENDING TRANSACTION OR PERMITTED PLEDGE

 

(a)                                 Subject to Section 1.2(d) and this
Article 2, the Issuer acknowledges that from time to time (including during the
Restricted Period), the Investor may seek to enter into one or more Hedging
Transactions, Stock Lending Transactions or a Permitted Pledge with a
counterparty.  The Issuer agrees that, in connection with any proposed Hedging
Transaction, Stock Lending Transaction or Permitted Pledge, if, in the
reasonable judgment of counsel to the Investor (after good faith consultation
with counsel to the Issuer), it is necessary or desirable to register under the
Securities Act sales or Transfers (whether short or long and whether by the
Investor or the counterparty to such Hedging Transaction, Stock Lending
Transaction or Permitted Pledge) of Registrable Securities or (by the
counterparty) other shares of Issuer Common Stock in connection therewith, then
a registration statement covering Registrable Securities or such other shares of
Issuer Common Stock may be used in a manner otherwise in accordance with the
terms and conditions of this Agreement to register such sales or Transfers under
the Securities Act.

 

(b)                                 Subject to Section 1.2(d) and this
Article 2, if, in the circumstances contemplated by Section 2.12(a), the
Investor seeks to register sales or Transfers of Registrable Securities (or the
sale or Transfer by a counterparty of other shares of Issuer Common Stock) in
connection with a Hedging Transaction, Stock Lending Transaction or Permitted
Pledge at a time when a Registration Statement is effective, upon receipt of
written notice thereof from the Investor, the Issuer shall use reasonable best
efforts to take such actions as may reasonably be required to permit such sales
or Transfers in connection with such Hedging Transaction, Stock Lending
Transaction or Permitted Pledge to be covered by such effective Registration
Statement in a manner otherwise in accordance with the terms and conditions of
this Agreement, which may include, among other things, the filing of a
prospectus supplement or post-effective amendment including a description of
such Hedging Transaction, Stock Lending Transaction or Permitted Pledge, the
name of the counterparty, identification of the counterparty or its Affiliates
as underwriters or potential underwriters, if applicable, and any change to the
plan of distribution contained in the prospectus.  Any information regarding a
Hedging Transaction, a Stock Lending Transaction or a Permitted Pledge contained
in a Registration Statement shall be deemed to be information furnished in
writing expressly for use therein by the Investor for purposes of Section 2.6.

 

34

--------------------------------------------------------------------------------


 

2.13                        TERMINATION OF REGISTRATION RIGHTS

 

Notwithstanding anything to the contrary contained herein, the registration
rights granted under this Article 2 terminate and are of no further force and
effect (other than Sections 2.3, 2.6 and 2.11), on the date on which there cease
to be any Registrable Securities.

 

ARTICLE 3.
 BOARD OF DIRECTORS

 

3.1                               INVESTOR DIRECTORS

 

From and after the Closing, the manner of selecting nominees for election to the
Issuer Board will be as follows:

 

(a)                                 In connection with each annual or special
meeting of shareholders of the Issuer at which Directors are to be elected (each
such annual or special meeting, an “Election Meeting”), the Investor shall have
the right to designate for nomination for election as an Investor Director such
number of Investor nominees so that the total number of Investor Directors on
the Issuer Board after giving effect to the election of the Investor nominees is
equal to the product of the Investor Voting Interest multiplied by the Total
Number of Directors, in each case rounded up to the next whole number; provided,
that, if the Investor Voting Interest is less than ten percent (10%), then the
Investor shall not be entitled to nominate any Person as an Investor Director.

 

(b)                                 The Investor shall give written notice to
the Nominating and Corporate Governance Committee of each such nominee for
Investor Director not less than ninety (90) days nor more than one hundred
twenty (120) days prior to the anniversary date of the immediately preceding
annual Election Meeting; provided, that, if such Election Meeting is called for
a date that is not within thirty (30) days before or after such anniversary
date, the Investor shall give such notice not later than the close of business
on the tenth (10th) day following the day on which such notice of the date of
the immediately preceding annual Election Meeting was mailed or public
disclosure of the date of such Election Meeting was made, whichever first
occurred; provided, further, however, that if the Investor fails to give such
notice in a timely manner, then the Investor shall be deemed to have nominated
the incumbent Investor Director or Investor Directors, as applicable, in a
timely manner; provided, further, that if the number of incumbent Investor
Directors is less than the number of Investor Directors the Investor is entitled
to designate pursuant to Section 3.1(a), then the Issuer and the Investor shall
use their respective reasonable best efforts to mutually agree on a Director or
Directors to satisfy the requirements of Section 3.1(a).

 

(c)                                  In the event the Investor Beneficially Owns
a number of shares of Issuer Common Stock which would entitle the Investor to
nominate a number of Persons for election as a Director to the Issuer Board
pursuant to Section 3.1(a) that is less than the number of Investor Directors on
the Issuer Board at the time of determination, then the Investor will
(x) designate in Investor’s sole discretion the Investor Director or

 

35

--------------------------------------------------------------------------------


 

Investor Directors who are to resign from the Issuer Board so that the number of
Investor Directors on the Issuer Board is equal to the number of Persons the
Investor is entitled to nominate for election as a Director to the Issuer Board
at such time pursuant to Section 3.1(a) and (y) use its reasonable best efforts
to cause such Investor Director(s) to resign or otherwise be removed from the
Issuer Board.

 

(d)                                 In the event the Investor Beneficially Owns
a number of shares of Issuer Common Stock which would entitle the Investor to
nominate a number of Persons for election as a Director to the Issuer Board
pursuant to Section 3.1(a) that is greater than the number of Investor Directors
on the Issuer Board at the time of determination, then the Issuer will promptly
take such actions (including increasing the number of Persons constituting the
entire Issuer Board) as are necessary to create the appropriate number of
vacancies or newly-created directorships on the Issuer Board and will cause
those Persons designated by the Investor to fill such vacancies or newly-created
directorships so that the number of Investor Directors on the Issuer Board is
equal to the number of Persons the Investor is entitled to nominate for election
as a Director to the Issuer Board at such time pursuant to Section 3.1(a).  Such
Persons designated by Investor to fill such vacancies shall be appointed to the
class in which the vacancy occurs, and, in the event the number of Persons
constituting the Issuer Board is increased, such Persons designated to fill such
newly-created directorships shall first (with respect to the first such Person)
be appointed to the class of Directors on the Issuer Board that stood for
election at the most recent Election Meeting prior to such appointment, and then
(with respect to each subsequent such Person) to the class of Directors on the
Issuer Board that stood for election at the next-most recent Election Meeting
prior to such appointment.

 

3.2                               SLATE OF DIRECTORS

 

(a)                                 Subject to Section 3.5, the Issuer and the
Issuer Board, including the Nominating and Corporate Governance Committee, shall
cause each Investor Director designated in accordance with Section 3.1 to be
included in management’s slate of nominees for election as a Director at each
Election Meeting.

 

(b)                                 Until the earliest of (w) (A) five (5) years
following the date of this Agreement and (B) if during the five (5) year period
specified in clause (A), the Issuer Board ceases to be classified or the Issuer
implements majority voting for the election of Directors, an additional one
(1) year, for an aggregate of six (6) years following the date of this
Agreement, (x) the date on which the Issuer and the Issuer Board fail to comply
with the obligations set forth in Section 3.2(a), (y) the date the Investor
Percentage Interest exceeds fifty percent (50%) and (z) the date the Investor
Percentage Interest is less than ten percent (10%), if at least one (1) Investor
Director serves on the Issuer Board, then the Investor will cause all shares of
Issuer Common Stock Beneficially Owned by the Investor Affiliates to be voted
(i) in favor of all Director nominees nominated by the Nominating and Corporate
Governance Committee, (ii) against any other nominees and (iii) against the
removal of any Director (including any Non-Investor Director) if the Nominating
and Corporate Governance Committee so recommends.

 

36

--------------------------------------------------------------------------------


 

3.3                               PROXY OR INFORMATION STATEMENT

 

Within a reasonable time prior to the filing with the SEC of its proxy statement
or information statement with respect to each Election Meeting, the Issuer
shall, to the extent the Investor is entitled to representation on the Issuer
Board in accordance with this Agreement, provide the Investor with the
opportunity to review and comment on the information contained in such proxy or
information statement applicable to the Investor Directors or Investor nominees.

 

3.4                               RECOMMENDATION AND VOTE

 

The Issuer agrees to use reasonable best efforts to, and to use reasonable best
efforts to cause the Issuer Board and the Nominating and Corporate Governance
Committee to, cause the election of each Investor Director nominee to the Issuer
Board at each Election Meeting (including recommending that the Issuer’s
stockholders vote in favor of the election of each Investor Director nominee and
otherwise supporting the Investor Director nominees for election in a manner no
less rigorous and favorable than the manner in which the Issuer supports its
other nominees).

 

3.5                               QUALIFICATION AND REPLACEMENTS

 

(a)                                 Each Person designated by Investor for
appointment or election as an Investor Director will meet Issuer’s standard
qualifications for Directors.  If any Investor Director or Person designated by
Investor as its nominee for election or appointment as an Investor Director
(i) is unable to serve as a nominee for election or appointment as a Director or
to serve as a Director, for any reason (including, for the avoidance of doubt,
to the extent the Issuer Board or the Nominating and Corporate Governance
Committee determines that such Investor Director or Person is not acceptable
pursuant to this Section 3.5), (ii) is removed (upon death, resignation or
otherwise) or fails to be elected at an Election Meeting solely as a result of
such Investor Director failing to receive a plurality of the votes of the shares
present in person or represented by proxy at the Election Meeting and entitled
to vote on the election of Directors, or (iii) is to be substituted by the
Investor (with the relevant Investor nominee’s consent and resignation) for
election at an Election Meeting, the Investor shall have the right to submit the
name of a replacement for each such Investor Director (each a “Replacement”) to
the Issuer for its approval (such Replacement to meet Issuer’s standard
qualifications for Directors) and who shall, if so approved, serve as the
nominee for election or appointment as a Director or serve as Director in
accordance with the terms of this Article 3 in the same class of Directors on
the Issuer Board as the Director for which such Person serves as a Replacement. 
For each proposed Replacement that is not approved by the Issuer, the Investor
shall have the right to submit another proposed Replacement to the Issuer for
its approval on the same basis as set forth in the immediately preceding
sentence.  The Investor shall have the right to continue submitting the name of
a proposed Replacement to the Issuer for its approval until the Issuer approves
that a Replacement may serve as a nominee for election or appointment as a
Director or to serve as a Director whereupon such Person is appointed as the
Replacement.  An Investor Director shall, at the time

 

37

--------------------------------------------------------------------------------


 

of nomination and at all times thereafter until such individual’s service on the
Issuer Board ceases, meet any applicable requirements or qualifications under
applicable Law or applicable stock exchange rules.  The Issuer acknowledges
that, as of the date hereof, the Investor Directors who have joined or been
appointed to join the Issuer Board at the Closing pursuant to the Purchase
Agreement meet the standards set forth in this Section 3.5.  No Investor
nominated Person (or Investor Director, as the case may be) will be permitted to
serve on the Issuer Board unless such Person has agreed in writing, in a form
reasonably acceptable to both the Investor and Issuer, subject to applicable
Law, to immediately resign from the Issuer Board in the event that the
conditions specified in Section 3.1(c) shall have occurred.

 

(b)                                 Neither the Nominating and Corporate
Governance Committee, the Issuer nor the Issuer Board shall be under any
obligation to nominate and recommend a proposed Investor Director (other than as
provided below) if, as determined in good faith by the majority of the
Non-Investor Directors, service by such nominee as a Director would reasonably
be expected to fail to meet the independence standard of any stock exchange on
which the Issuer Common Stock is listed or traded (including, for the avoidance
of doubt, taking into account the position discussed in the first paragraph of
IM-5605. Definition of Independence - Rule 5605(a)(2) of the Listing Rules of
Nasdaq with respect to stock ownership by itself not precluding a finding of
independence) or otherwise violate applicable Law, stock exchange rules or the
Corporate Governance Guidelines of the Issuer (consistently applied); provided,
that, notwithstanding this Section 3.5(b), the Investor will be entitled to
designate as an Investor Director, at a minimum, two (2) Persons, and, at a
maximum, no more than fifty percent (50%) of the proposed Investor Directors
that do not meet the qualifications of this Section 3.5(b).

 

3.6                               COMMITTEES

 

(a)                                 In connection with each Election Meeting
subject to Section 3.1, the Issuer and the Issuer Board agree to cause the
appointment of an Investor Director designated by the Investor to each of the
Nominating and Corporate Governance Committee, the Audit Committee and the
Compensation Committee, provided that (x) such Investor Director meets the
independence and other requirements under applicable Law, such committee’s
charter and applicable stock exchange rules for such committee and (y) no
Investor Director will be permitted to serve as chairperson of the Issuer Board
or of any committee thereof; provided, that, the limitation set forth in clause
(y) shall cease to apply if and when the Investor Percentage Interest exceeds
fifty percent (50%). In the event the inability of an Investor Director to serve
on the Issuer Board as described in Section 3.5 results in a vacancy on one of
such committees, the Investor shall have the right to submit that the
Replacement proposed pursuant to Section 3.5 be appointed to fill such committee
vacancy, subject to the provisions of this Article 3. In the event an Investor
Director is removed by the Issuer Board from the committee on which such
Investor Director serves, the Investor shall have the right to submit the name
of another Investor Director to fill the committee vacancy as a result of such
removal, subject to the provisions of this Article 3.

 

38

--------------------------------------------------------------------------------


 

(b)                                 The Investor shall promptly take all
appropriate action to use its reasonable best efforts to cause to resign from
any committee set forth in Section 3.6(a) any Investor Director if, as
determined in good faith by a majority of the Non-Investor Directors, service by
such Investor Director on such committee would reasonably be expected to violate
applicable Law or applicable stock exchange rules.

 

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

 

4.1                               REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 

The Issuer hereby represents and warrants to the Investor that:

 

(a)                                 The Issuer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

(b)                                 The Issuer has requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution and delivery of this Agreement by the Issuer has been
duly and validly authorized by all necessary corporate action and no other
corporate proceeding on the part of the Issuer is necessary to authorize this
Agreement. This Agreement has been duly executed and delivered by the Issuer
and, assuming due authorization, execution and delivery by the Investor,
constitutes a legally valid and binding obligation of the Issuer, enforceable
against Issuer in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, preference, fraudulent
transfer, moratorium or other similar Laws relating to or affecting the rights
and remedies of creditors and by general principles of equity regardless of
whether enforcement is considered in a proceeding in equity or at Law.

 

(c)                                  The execution and delivery of this
Agreement by the Issuer does not, and the performance of the Issuer’s
obligations hereunder will not, (i) conflict with or violate any provision of
the Issuer’s Amended and Restated Certificate of Incorporation or Second Amended
and Restated Bylaws or (ii) conflict with or violate any Law applicable to the
Issuer.

 

4.2                               REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor hereby represents and warrants to the Issuer that:

 

(a)                                 The Investor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

(b)                                 The Investor has requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution and delivery of this Agreement by the
Investor has been duly and validly authorized by all necessary corporate action,
and no other corporate proceeding on the part of the Investor is necessary to
authorize this Agreement.  This Agreement has been duly executed and delivered
by the Investor and, assuming due authorization, execution

 

39

--------------------------------------------------------------------------------


 

and delivery by the Issuer, constitutes a legally valid and binding obligation
of the Investor, enforceable against the Investor in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, preference, fraudulent transfer, moratorium or other similar
Laws relating to or affecting the rights and remedies of creditors and by
general principles of equity regardless of whether enforcement is considered in
a proceeding in equity or at Law.

 

(c)                                  The execution and delivery of this
Agreement by the Investor does not, and the performance of the Investor’s
obligations hereunder will not, (i) conflict with or violate any provision of
the Investor’s Restated Certificate of Incorporation or Amended and Restated
Bylaws or (ii) conflict with or violate any Law applicable to the Investor.

 

(d)                                 As of the date of this Agreement, none of
the Investor Affiliates Beneficially Own any Issuer Securities, other than the
Shares.

 

ARTICLE 5.
TERMINATION

 

5.1                               TERMINATION

 

Subject to Section 5.2 and other than the termination provisions applicable to
particular Sections of this Agreement that are specifically provided elsewhere
in this Agreement, this Agreement may only be terminated upon the occurrence of
any of the following:

 

(a)                                 upon the mutual written agreement of the
Issuer and the Investor;

 

(b)                                 by the Investor upon a material breach by
the Issuer of any of the Issuer’s representations, warranties, covenants or
agreements contained herein and such breach shall not have been cured with ten
(10) days after written notice thereof shall have been received by the Issuer;

 

(c)                                  by the Issuer upon a material breach by the
Investor of any of the Investor’s representations, warranties, covenants or
agreements contained herein and such breach shall not have been cured with ten
(10) days after written notice thereof shall have been received by the Investor;

 

(d)                                 in the event of any transaction permitted
hereunder resulting in the Investor’s acquisition of Majority Voting Power; or

 

(e)                                  by either the Issuer or the Investor, in
the event that the Investor Affiliates, at any time after the date hereof, hold
an Investor Voting Interest of less than ten percent (10%) (after giving effect,
for the avoidance of doubt, in the case of a Qualifying Transfer, to the
substitution of any Qualifying Transferee as the “Investor” hereunder).

 

40

--------------------------------------------------------------------------------


 

5.2                               EFFECT OF TERMINATION; SURVIVAL

 

In the event of any termination of this Agreement pursuant to Section 5.1, this
Agreement shall be terminated, and there shall be no further liability or
obligation hereunder on the part of any Party hereto; provided, however, that
nothing contained in this Agreement (including this Section 5.2) shall relieve
either Party from liability for any breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement or occurring
prior to such termination.  Upon the termination of this Agreement in accordance
with Section 5.1, this Agreement shall thereafter be null and void, except that,
in the event that such termination occurs in accordance with:

 

(a)                                 Section 5.1(b), then Section 1.1(a),
Section 1.1(b), Section 1.1(c), Section 1.1(g), Section 1.3 (other than
Section 1.3(d)), Section 1.4(b), Section 1.5 and Section 1.6 and Article 2,
Article 3 (other than Section 3.2(b))and Article 6 shall survive any such
termination in accordance with their respective terms;

 

(b)                                 Section 5.1(c), then Section 1.1(a),
Section 1.1(d), Section 1.1(e), Section 1.1(f), Section 1.2, Section 1.3(a),
Section 1.3(b), Section 1.4(b) and Section 1.6 and Article 2 and Article 6 shall
survive any such termination in accordance with their respective terms;

 

(c)                                  Section 5.1(d), then Section 1.3 (other
than Section 1.3(d)) and Section 1.4(b) and Article 2, Article 3 (other than
Section 3.1(c), Section 3.2(b) and clause (y) of Section 3.6(a)) and Article 6
shall survive any such termination in accordance with their respective terms; or

 

(d)                                 Section 5.1(e), then Article 2 and Article 6
shall survive any such termination in accordance with their respective terms.

 

ARTICLE 6.
GENERAL PROVISIONS

 

6.1                               CONFIDENTIAL INFORMATION

 

Investor will hold, and will cause its Affiliates and their Representatives to
hold, in strict confidence, and will not disclose to any Person, unless and to
the extent disclosure is required by judicial or administrative process or, in
the written opinion of its counsel, by other requirement of Law or the
applicable requirements of any regulatory agency or relevant stock exchange, all
non-public records, books, contracts, instruments, computer data and other data
and information (collectively, “Information”) concerning Issuer and its
Subsidiaries furnished to it by Issuer or its Representatives pursuant to this
Agreement (except to the extent (x) such Information can be shown to have been
(a) previously known by Investor on a non-confidential basis, (b) in the public
domain through no fault of Investor or (c) later lawfully acquired from other
sources by the party to which it was furnished and (y) such Information
constitutes Issuer financial Information which is required by the Exchange Act
to be set forth in any of the Investor’s SEC filings).

 

41

--------------------------------------------------------------------------------


 

6.2                               FEES AND EXPENSES

 

Except as otherwise expressly provided herein, all expenses incurred by the
Parties in connection with the negotiation, execution and delivery of this
Agreement will be borne solely and entirely by the Party incurring such
expenses.

 

6.3                               NOTICES

 

Any notices or other communications required or permitted under, or otherwise in
connection with this Agreement, shall be in writing and shall be deemed to have
been duly given (i) when delivered in person, (ii) upon transmission by
electronic mail or facsimile transmission as evidenced by confirmation of
transmission to the sender (but only if followed by transmittal of a copy
thereof by (x) national overnight courier or (y) hand delivery with receipt, in
each case, for delivery by the second (2nd) Business Day following such
electronic mail or facsimile transmission), (iii) on receipt after dispatch by
registered or certified mail, postage prepaid and addressed, or (iv) on the next
Business Day if transmitted by national overnight courier, in each case as
follows:

 

If to the Issuer, addressed to it at:

 

FTD Companies, Inc.

3113 Woodcreek Drive

Downers Grove, Illinois  60515

Facsimile:                 (630) 724-6729

Attention:                 Scott D. Levin

E-Mail:                               slevin@ftdi.com

 

with a copy to:

 

Jones Day

901 Lakeside Avenue

Cleveland, Ohio  44114

Facsimile:                 (216) 579-0212

Attention:                 Lyle G. Ganske

James P. Dougherty

Email:                                    lgganske@jonesday.com

jpdougherty@jonesday.com

 

If to the Investor, addressed to it at:

 

Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, CO  80112

Facsimile:                 (720) 875-5401

Attention:                 Richard N. Baer

E-Mail:                               legalnotices@libertymedia.com

 

42

--------------------------------------------------------------------------------


 

with a copy to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, New York  10112

Facsimile:                 (212) 259-2508

Attention:                 Frederick H. McGrath

Jonathan Gordon

E-mail:                                frederick.mcgrath@bakerbotts.com

jonathan.gordon@bakerbotts.com

 

6.4                               DEFINITIONS

 

For purposes of this Agreement, the term:

 

“13D Group” is defined as in Rule 13d-5(b) promulgated under the Exchange Act,
except where the context otherwise requires; provided, that a group comprised
solely of Investor Affiliates will not constitute a 13D Group for purposes of
this Agreement.

 

“203 Approval” means the resolution adopted by the Issuer Board prior to the
date of the Purchase Agreement in the form attached hereto as Exhibit A.

 

“Affiliate” of a Person has the meaning set forth in Rule 12b-2 under the
Exchange Act.  Notwithstanding anything to the contrary set forth in this
Agreement, the Issuer and its Affiliates (other than the Investor Affiliates)
shall not be deemed to be Affiliates of the Investor Affiliates for purposes of
this Agreement.

 

“Aggregate Purchase Price” has the meaning set forth in Section 1.2(f)(iii).

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Alternative Transaction” has the meaning set forth in Section 2.1(e).

 

“ASRS” has the meaning set forth in Section 2.1(a).

 

“Beneficial Ownership” and related terms such as “Beneficially Owned” or
“Beneficial Owner” with respect to any securities mean having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act).

 

“Blue Sky Laws” means state securities or “blue sky” laws.

 

“Business Day” means any day other than a day on which the SEC is closed.

 

“Cap” means 37.5%; provided, however, that the Cap shall increase to 40.0% on
December 31, 2016.

 

“Change of Control Transaction” means the existence or occurrence of any of the
following: (a) the sale, conveyance or disposition of all or substantially all
of the assets

 

43

--------------------------------------------------------------------------------


 

of the Issuer; (b) the consolidation, merger or other business combination of
the Issuer with or into any other entity, immediately following which the then
current stockholders of the Issuer fail to own, directly or indirectly, at least
Majority Voting Power; (c) a transaction or series of transactions in which any
Person or “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) acquires Majority Voting Power (other than (i) a reincorporation
or similar corporate transaction in which the Issuer’s stockholders own,
immediately thereafter, interests in the new parent company in essentially the
same percentage as they owned in the Issuer immediately prior to such
transaction, or (ii) a transaction described in clause (b) (such as a triangular
merger) in which the threshold in clause (b) is not passed); (d) the replacement
of a majority of the Issuer Board with individuals who were not nominated by the
Nominating and Corporate Governance Committee of the Issuer Board or appointed
to fill vacancies by at least a majority of the Directors at the time of such
replacement; or (e) entry by the Issuer into a definitive agreement approved by
the Issuer Board with respect to a transaction involving any of the events
described in clauses (a) through (d) of this definition.

 

“Closing” means the closing of the transactions contemplated by the Purchase
Agreement.

 

“Closing Date” has the meaning set forth in Section 1.2(a).

 

“Damages” has the meaning set forth in Section 2.6(a).

 

“Delaware Courts” has the meaning set forth in Section 6.13.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Director” means a director of the Issuer.

 

“Distribution Transaction” involving any Person that Beneficially Owns all or
substantially all of the Issuer Common Stock owned by the Investor Affiliates
(for purposes of this defined term excluding clause (ii) of the definition of
Investor Affiliate) immediately prior to the Distribution Transaction means any
transaction pursuant to which the equity interests of (i) such Person or
(ii) any Person that directly or indirectly owns a majority of the equity
interests of such Person are distributed (whether by redemption, dividend, share
distribution, merger or otherwise) to all the Parent Company Holders, which
classes or series of common stock are registered under Section 12(b) or 12(g) of
the Exchange Act, on a pro rata basis with respect to each such class or series,
or such equity interests of such Person are made available to be acquired by
Parent Company Holders (including through any rights offering, exchange offer,
exercise of subscription rights or other offer made available to Parent Company
Holders), on a pro rata basis with respect to each such class or series, whether
voluntary or involuntary.

 

“Election Meeting” has the meaning set forth Section 3.1(a).

 

“Exercise Notice” has the meaning set forth in Section 1.2(e)(ii).

 

44

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act relating to the Registrable
Securities included in the applicable Registration Statement.

 

“Hedging Transaction” means any transaction involving an Investor Affiliate
pursuant to which (i) a counterparty may engage in short sales, (ii) a
counterparty may purchase and/or sell a swap or option (including a put or call
option), (iii) the Investor Affiliate enters into a forward sale transaction
(whether for a fixed or variable number of shares or at a fixed or variable
price and whether pre-paid or post-paid), (iv) the Investor Affiliate issues a
security that derives any significant part of its value from Issuer Common Stock
(including a security exchangeable into Issuer Common Stock), and (v) the
Investor Affiliate enters into a margin loan, in each case of or with respect to
any Issuer Common Stock, and, if applicable to a particular transaction, such
term includes (a) a pledge by an Investor Affiliate of any Issuer Common Stock
in connection with any of the foregoing to secure the obligations of the pledgor
under the Hedging Transaction and (b) the pledge of a Hedging Transaction itself
to secure any extension of credit to a party based, in whole or part, on the
value thereof.

 

“Indemnified Party” has the meaning set forth in Section 2.6(c).

 

“Indemnifying Party” has the meaning set forth in Section 2.6(c).

 

“Information” has the meaning set forth in Section 6.1.

 

“Inspectors” has the meaning set forth in Section 2.5(g).

 

“Investor” has the meaning set forth in the preamble to this Agreement.

 

“Investor Affiliate” means (i) the Investor, (ii) any Qualified Distribution
Transferee, and (iii) each Affiliate of any of the foregoing, until such time as
such Person is not an Affiliate of the Investor and/or any Qualified
Distribution Transferee.

 

“Investor Director” means any Person designated by the Investor (x) to become a
member of the Issuer Board at the Closing pursuant to the Purchase Agreement and
(y) pursuant to Article 3, in each case who is elected or appointed to the
Issuer Board.

 

“Investor Parties” has the meaning set forth in Section 2.6(a).

 

“Investor Percentage Interest” means, as of any date of determination, the
percentage represented by the quotient of (i) the number of shares of Issuer
Common Stock that are Beneficially Owned by the Investor Affiliates and (ii) the
sum of (x) the number of all outstanding shares of Issuer Common Stock and
(y) any shares of Issuer Common Stock included in clause (i) that are issuable
upon conversion, exchange or

 

45

--------------------------------------------------------------------------------


 

exercise of any equity security of the Issuer and not included in clause (x);
provided, that, to the extent the Issuer has different classes or series of
capital stock outstanding which have different voting rights than the Issuer
Common Stock outstanding as of the date of this Agreement, then Investor
Percentage Interest means, as of any date of determination, the percentage
voting power represented by the shares of Issuer Common Stock Beneficially Owned
by the Investor Affiliates.

 

“Investor Voting Interest” means, as of any date of determination, the
percentage represented by the quotient of (x) the number of shares of Issuer
Common Stock Beneficially Owned by Investor Affiliates and entitled to vote at
an Election Meeting (if such Election Meeting was called as of the date of
determination, or at such applicable Election Meeting provided for in Article 3)
divided by (y) the total number of shares of Issuer Common Stock entitled to
vote at such Election Meeting, disregarding for purposes of calculating such
number of shares entitled to vote at such Election Meeting any shares of Issuer
Common Stock issued pursuant to Section 1.5(e).

 

“Issuer” has the meaning set forth in the preamble to this Agreement.

 

“Issuer Acceptance Notice” has the meaning set forth in Section 1.2(f)(ii).

 

“Issuer Board” means the Issuer’s Board of Directors.

 

“Issuer Common Stock” means the Issuer’s issued and outstanding common stock,
par value $0.0001 per share, and any other common equity security entitled to
vote generally for the election of Directors.

 

“Issuer Securities” means any securities of the Issuer or bank debt or
obligations for borrowed money of Issuer or any of its Subsidiaries (or any
rights, options or other securities convertible into or exercisable or
exchangeable for such securities, bank debt or obligations for borrowed money),
including any swaps or other derivative arrangements, in each case, whether or
not any of the foregoing may be acquired or obtained immediately or only after
the passage of time or upon the satisfaction of one or more conditions pursuant
to any agreement, arrangement or understanding or otherwise.

 

“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, agency requirement, common law, order, judgment, writ, stipulation,
award, injunction or decree.

 

“Lent Shares” has the meaning set forth in Section 1.2(d)(ii).

 

“Majority Voting Power” means the ownership of shares of (x) Issuer Common Stock
and (y) other equity securities of the Issuer having the right to vote generally
(and not just in special circumstances) in the election of Directors, which
represent in the aggregate a majority of the outstanding voting power of the
Issuer in any election of Directors.

 

“Market Sale” has the meaning set forth in Section 1.2(e).

 

46

--------------------------------------------------------------------------------


 

“Market Sale Notice” has the meaning set forth in Section 1.2(e)(i).

 

“Maximum Amount” has the meaning set forth in Section 1.5(b).

 

“Maximum Offering Size” has the meaning set forth in Section 2.1(d).

 

“Minimum Condition” has the meaning set forth in Section 1.1(b)(iv).

 

“Nasdaq” means The Nasdaq Stock Market, and references thereto shall be deemed
to include any other public stock market on which Issuer may be listed
(including, as applicable, for purposes of reference to the rules and
regulations thereof).

 

“New Issuance Notice” has the meaning set forth in Section 1.5(a).

 

“New Securities” has the meaning set forth in Section 1.5(d).

 

“Non-Investor Directors” means those members of the Issuer Board that were not
designated by Investor.

 

“Parent Company” means the publicly traded Person that Beneficially Owns,
through an unbroken chain of majority-owned subsidiaries, the Person having
record ownership of the Issuer Common Stock.  For purposes of this definition,
the term “publicly traded” means that the Person in question (x) has a class or
series of equity securities registered under Section 12(b) or 12(g) of the
Exchange Act or (y) is required to file reports pursuant to Section 15(d) of the
Exchange Act.

 

“Parent Company Holders” means all the holders of one or more classes or series
of common stock of the applicable Parent Company.

 

“Permitted Offer” has the meaning set forth in Section 1.1(b).

 

“Permitted Pledge” means a pledge of Registrable Securities or creation of a
security interest in the Registrable Securities and any Transfer of Registrable
Securities as a result of any default, event of default or foreclosure under
such pledge or security agreement if (i) the pledgee or the secured party is a
financial institution and (ii) the pledge or security interest is created in
connection with a bona fide financing transaction or a Hedging Transaction.

 

“Permitted Transferee” has the meaning set forth in Section 2.8.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization or other entity or
group.

 

“Piggyback Registration” has the meaning set forth in Section 2.2(a).

 

“Prohibited Transferee” means any Person who, directly or indirectly, including
through one or more Subsidiaries, is engaged in the business of providing floral
products and services to consumers, retail florists or other retail locations
offering floral

 

47

--------------------------------------------------------------------------------


 

products anywhere in the world and such floral products and services account for
greater than twenty percent (20%) of such Person’s consolidated revenues.

 

“Provide Commerce” has the meaning set forth in the recitals to this Agreement.

 

“Public Offering” means an underwritten public offering of Issuer Common Stock
pursuant to an effective registration statement under the Securities Act, other
than (a) pursuant to a registration statement on Form S-4 or Form S-8 or any
similar or successor form under the Securities Act or (b) in connection with a
rights offering.

 

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Qualified Distribution Transferee” means any Person that meets the following
conditions:  (i) at the time of any Transfer to it of Issuer Common Stock, it is
an Investor Affiliate (for purposes of this defined term excluding clause
(ii) of the definition of Investor Affiliate), (ii) thereafter, by reason of a
Distribution Transaction, it ceases to be an Investor Affiliate, and (iii) prior
to such Transfer, it executes and delivers to the Issuer a written agreement
reasonably satisfactory to the Issuer to be bound by, and entitled to the
benefits of, this Agreement, prospectively, as contemplated by Section 1.3(a) of
this Agreement.

 

“Qualifying Amendment” has the meaning set forth in Section 1.3(c).

 

“Qualifying Note” means a promissory note or other debt instrument delivered
pursuant to Section 1.5(e) made by the Person entering into a definitive
agreement for a Change of Control Transaction, which note or other debt
instrument (i) is made or guaranteed by a Person which the Issuer Board, in the
exercise of its good faith judgment, has determined has the financial capacity
to satisfy its obligations on such note on maturity, (ii) is fully recourse to
such maker (and any guarantor), (iii) pays interest at an interest rate, and
having other terms, which the Issuer Board, in good faith, has determined are
consistent with market terms for obligations of such type, (iv) has a maturity
date of the first (1st) anniversary of the execution of such note.

 

“Qualifying Transfer” shall mean a Transfer, in a single transaction, or in a
series of related transactions, (a) to a Person (in each case, other than a
Transfer to a Qualified Distribution Transferee, and other than to an Affiliate
of Investor), who, following such Transfer, will Beneficially Own greater than
fifteen percent (15%) of the outstanding Issuer Common Stock, but whose
ownership percentage (calculated in the same manner as Investor Percentage
Interest) upon, and giving effect to such Transfer, does not exceed the Cap and
(b) following which, the Investor Affiliates will Beneficially Own less than
five percent (5%) of the outstanding Issuer Common Stock.

 

“Qualifying Transferee” means a Person acquiring shares of Issuer Common Stock
in a Qualifying Transfer.

 

“Records” has the meaning set forth in Section 2.5(g).

 

48

--------------------------------------------------------------------------------


 

“Registrable Securities” means, at any time, the Shares, together with (x) any
securities distributed thereon or acquired upon exercise of any securities
distributed thereon and (y) any shares of Issuer Common Stock with respect to
which the Investor acquires Beneficial Ownership following the Closing;
provided, such Shares will cease to be Registrable Securities at such time as
(i) a Registration Statement covering such shares of Issuer Common Stock or
other securities has been declared effective by the SEC and such shares of
Issuer Common Stock or other securities have been disposed of pursuant to such
effective registration statement, (ii) such shares of Issuer Common Stock or
other securities are sold pursuant to Rule 144 (or any similar provisions then
in force) or may be sold during any three-month period in a single transaction
or series of transactions without volume or manner of sale limitations under
Rule 144 (or any similar provisions then in force) or (iii) such shares of
Issuer Common Stock or other securities are otherwise Transferred, assigned,
sold, conveyed or otherwise disposed of and thereafter such securities may be
resold without subsequent registration under the Securities Act; provided,
however, that, with respect to this clause (iii), Registrable Securities held by
an Investor Affiliate will not cease to be Registrable Securities by reason of
the fact that such securities shall have been Transferred, for so long as such
Registrable Securities continue to be held by any Investor Affiliate.

 

“Registration Actions” has the meaning set forth in Section 2.1(f).

 

“Registration Statement” means any registration statement of Issuer under the
Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement.

 

“Replacement” has the meaning set forth in Section 3.5.

 

“Representatives” means, with respect to a Person, such Person’s officers,
managers, directors, general partner and employees, and, to the extent
authorized to act on behalf of such Person, such Person’s outside counsel,
accountants, consultants or financial advisors or other Persons so acting.

 

“Requested Shelf Registered Securities” has the meaning set forth in
Section 2.1(c).

 

“Restricted Period” has the meaning set forth in Section 1.2(a).

 

“ROFO Notice” has the meaning set forth in Section 1.2(f)(i).

 

“ROFO Purchase Agreement” has the meaning set forth in Section 1.2(f)(iii).

 

“ROFO Purchaser” has the meaning set forth in Section 1.2(f)(ii).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

49

--------------------------------------------------------------------------------


 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for Investor.

 

“Settlement Threshold” has the meaning set forth in Section 1.2(d)(iii).

 

“Shares” has the meaning set forth in the recitals to this Agreement.

 

“Shelf Public Offering” has the meaning set forth in Section 2.1(c).

 

“Shelf Public Offering Request” has the meaning set forth in Section 2.1(c).

 

“Shelf Registration” has the meaning set forth in Section 2.1(a).

 

“Stockholder Rights Provision” means any stockholder rights plan or similar plan
or agreement or any charter or bylaw provision (x) the purpose or reasonably
evident effect of which is to restrict or limit the Investor’s ability to
acquire shares of Issuer Common Stock up to the Cap (or any amount in excess
thereafter as provided in this Agreement) or to Transfer Issuer Common Stock
among the Issuer Affiliates or in a Distribution Transaction, or to engage in a
Qualifying Transfer or (y) the reasonably evident effect of which is to impose
on the Investor Affiliate, Qualified Distribution Transferee or Qualifying
Transferee, or to cause such Person to incur or suffer, any restriction,
limitation, economic detriment or cost (including through disproportionate
dilution, relative to other holders of Issuer Common Stock, of such Person’s
equity or voting power or through a requirement to purchase or otherwise
acquire, or offer to acquire, additional equity securities of the Issuer in the
form of a mandatory offer requirement, “fair price” or similar provision) as a
result of such Person’s and/or its Affiliates’ acquisition or continued
ownership of Issuer Common Stock.

 

“Stock Lending Transaction” shall mean a transaction whereby an Investor
Affiliate lends shares of Issuer Common Stock to a third party or permits a
third party to sell, pledge, rehypothecate, assign, invest, use, commingle or
otherwise dispose of, or otherwise use in its business, such shares of Issuer
Common Stock.

 

“Subject Shares” has the meaning set forth in Section 1.2(f)(i).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other Subsidiary), owns, directly or indirectly, a
majority of the stock or other equity interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation or other legal entity.

 

“Suspension Notice” has the meaning set forth in Section 2.1(f).

 

“Suspension Period” has the meaning set forth in Section 2.1(f).

 

“Target Price” has the meaning set forth in Section 1.2(f)(i).

 

50

--------------------------------------------------------------------------------


 

“Third Party” means any Person who, in the reasonable good faith judgment of the
Non-Investor Directors, is not, directly, or indirectly through one or more
intermediaries, acting in concert with the Investor Affiliates.

 

“Third Party Offer” has the meaning set forth in Section 1.1(b).

 

“Total Number of Directors” means the total number of Persons constituting the
entire Issuer Board (as specified in the charter or bylaws of the Issuer or any
resolution of the Issuer Board).

 

“Trading Day” means (x) with respect to the Issuer Common Stock, any day
(i) other than a Saturday, a Sunday, a day on which Nasdaq is not open for
business, or a day on which Nasdaq is scheduled, as of the date hereof, to close
prior to its normal weekday scheduled closing time and (ii) during which trading
of the Issuer Common Stock on Nasdaq has not been suspended for more than ninety
(90) minutes, and (y) with respect to any other security, any day (i) other than
a Saturday, a Sunday, a day on which the public stock market on which such
security is traded is not open for business, or a day on which such public stock
market is scheduled, as of the date hereof, to close prior to its normal weekday
scheduled closing time and (ii) during which trading of such security on such
public stock market has not been suspended for more than ninety (90) minutes.

 

“Transfer” by any Person means directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of, any Issuer Common
Stock Beneficially Owned by such Person or of any interest (including any voting
interest) in any Issuer Common Stock Beneficially Owned by such Person. 
Notwithstanding the foregoing, any sale or transfer of the Parent Company (or
any equity interests therein), or any change of control of the Parent Company,
will not constitute a Transfer of the Issuer Common Stock Beneficially Owned by
such Parent Company.

 

“Transferee” means any Person that is the recipient or beneficiary of any
Transfer.

 

“Volume Weighted Average Price” means, a price per share of Issuer Common Stock
equal to the volume-weighted average price of the Rule 10b-18 eligible trades in
the shares of Issuer Common Stock for the specified period of Trading Days as
determined by reference to the screen entitled “FTD <EQUITY> AQR SEC” as
reported by Bloomberg L.P. (without regard to pre-open or after hours trading
outside of any regular trading session for such Trading Day).

 

6.5                               INTERPRETATION

 

When a reference is made in this Agreement to Articles, Sections or Exhibits,
such reference is to an Article of, Section of or Exhibit to this Agreement
unless otherwise indicated. The words “include”, “includes” and “including” when
used herein

 

51

--------------------------------------------------------------------------------


 

are deemed in each case to be followed by the words “without limitation.” The
words “hereof”, “herein” and “hereunder” and words of like import used in this
Agreement refers to this Agreement as a whole and not to any particular
provision of this Agreement. The words “date hereof” shall refer to the date of
this Agreement.  Any reference to “days” means calendar days unless Business
Days are expressly specified.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
will be excluded and if the last day of such period is not a Business Day, the
period shall end at 5:00 p.m. Denver, Colorado time on the next succeeding
Business Day. The term “or” is not exclusive and means “and/or” unless the
context in which such phrase is used shall dictate otherwise. Terms defined in
the singular in this Agreement also include the plural and vice versa. The word
“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends, and such phrase does not mean simply “if” unless the
context in which such phrase is used dictates otherwise. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  Any reference
in this Agreement to a person shall be deemed to be a reference to such Person
and any successor (by merger, consolidation, transfer or otherwise) to all or
substantially all of its assets.

 

6.6                               HEADINGS

 

The headings contained in this Agreement are for reference purposes only and do
not affect in any way the meaning, construction or interpretation of this
Agreement.

 

6.7                               SEVERABILITY

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties will negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

6.8                               ENTIRE AGREEMENT

 

This Agreement (together with the letter agreement, dated as of February 19,
2014, entered into by Investor and Issuer and the Purchase Agreement and the
other documents delivered pursuant thereto) constitutes the entire agreement of
the Parties and supersede all prior agreements and undertakings, both written
and oral, between the Parties with respect to the subject matter hereof.

 

52

--------------------------------------------------------------------------------


 

6.9                               ASSIGNMENT

 

Except as expressly provided in this Agreement, neither this Agreement nor any
of the rights, interests or obligations under this Agreement will be assigned,
in whole or in part, by either Party without the prior written consent of the
other Party. Any purported assignment without such prior written consent will be
void.

 

6.10                        FURTHER ASSURANCES

 

Each Party shall cooperate and take such action as may be reasonably requested
by the other Party in order to carry out the provisions and purposes of this
Agreement and the transactions contemplated hereby; provided, however, that no
Party shall be obligated to take any actions or omit to take any actions that
would be inconsistent with applicable Law.

 

6.11                        PARTIES IN INTEREST

 

This Agreement will be binding upon and inure solely to the benefit of each
Party and their respective successors and assigns, and nothing in this
Agreement, express or implied, is intended to or will confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement; provided, that, any Indemnified Party will be deemed a third
party beneficiary of the Indemnifying Party’s obligations under Section 2.6
hereof and will be entitled to enforce its rights thereunder directly against
such Indemnifying Party.  The representations and warranties in this Agreement
are the product of negotiations between the Parties and are for the sole benefit
of the Parties. The representations and warranties in this Agreement may
represent an allocation between the Parties of risks associated with particular
matters regardless of the knowledge of either Party. Accordingly, Persons other
than the Parties may not rely upon the representations and warranties in this
Agreement as characterizations of actual facts or circumstances as of the date
of this Agreement or as of any other date.

 

6.12                        MUTUAL DRAFTING

 

Each Party has participated in the drafting of this Agreement, which each Party
acknowledges is the result of extensive negotiations between the Parties and
this Agreement shall not be construed against any Party as the principal
draftsperson hereof.

 

6.13                        GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF
TRIAL BY JURY

 

This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of Delaware, without regard to Laws that may be applicable under
conflicts of Laws principles (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Law of any jurisdiction
other than the State of Delaware. The Parties hereby irrevocably and
unconditionally submit to the sole and exclusive jurisdiction of the Delaware
Court of Chancery or, in the event (but only in the

 

53

--------------------------------------------------------------------------------


 

event) that such court does not have subject matter jurisdiction over such
action or proceeding, of any other State Court of the State of Delaware or any
Federal Court of the United States of America sitting in the State of Delaware
(collectively, the “Delaware Courts”), in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in the Delaware Courts, or that this Agreement
or any such document may not be enforced in or by such courts, and the Parties
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in the Delaware Courts.  The Parties hereby
consent to and grant the Delaware Courts jurisdiction over the person of such
parties and, to the extent permitted by Law, over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 6.3 or in such other
manner as may be permitted by Law shall be valid and sufficient service thereof.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6.13.

 

6.14                        COUNTERPARTS

 

This Agreement may be executed via facsimile or .pdf and in two (2) or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed will be deemed to be an original but all of which taken
together will constitute one and the same agreement.

 

6.15                        SPECIFIC PERFORMANCE

 

The Parties agree that irreparable damage would occur if any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the Parties will be
entitled to an

 

54

--------------------------------------------------------------------------------


 

injunction or injunctions to prevent breaches or threatened breaches of this
Agreement and to enforce specifically the terms and provisions hereof in
addition to any other remedy to which they are entitled at Law or in equity and
it is agreed by the Parties that the remedy at Law, including monetary damages,
for breach of any such provision will be inadequate compensation for any loss
and that any defense or objection in any action for specific performance or
injunctive relief for which a remedy at Law would be adequate is waived.

 

6.16                        AMENDMENT

 

This Agreement may not be amended except by an instrument in writing signed by
each of the Parties.

 

6.17                        WAIVER

 

At any time, either Party may, to the extent permitted by applicable Law,
(a) extend the time for the performance of any of the obligations or other acts
of the other, (b) waive any inaccuracies in the representations and warranties
of the other contained herein or in any document delivered pursuant hereto and
(c) waive compliance by the other with any of the agreements or conditions
contained herein.  Any such extension or waiver will be valid only if set forth
in an instrument in writing signed by the Party making such waiver, but such
extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition will not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure or for any other
period not specifically provided in the waiver.

 

6.18                        ADJUSTMENT OF SHARE NUMBERS AND PRICES

 

If, after the effective time of this Agreement, there is a subdivision, split,
stock dividend, combination, reclassification or similar event with respect to
any of the shares of Issuer Common Stock referred to in this Agreement, then, in
any such event, the numbers and types of shares of such Issuer Common Stock
referred to in this Agreement and, if applicable, the prices of such shares,
shall be adjusted to the number and types of shares of such Issuer Common Stock
that a holder of such number of shares of such Issuer Common Stock would own or
be entitled to receive as a result of such event if such holder had held such
number of shares immediately prior to the record date for, or effectiveness of,
such event, and the prices for such shares shall be similarly adjusted.

 

[SIGNATURE PAGE FOLLOWS]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, as of
the date first written above, by their respective officers thereunto duly
authorized.

 

 

 

INVESTOR

 

 

 

 

 

LIBERTY INTERACTIVE CORPORATION

 

 

 

 

 

By:

/s/ Christopher W. Shean

 

 

Name:

Christopher W. Shean

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

ISSUER

 

 

 

 

 

FTD COMPANIES, INC.

 

 

 

 

 

By:

/s/ Scott Levin

 

 

Name:

Scott Levin

 

 

Title:

Executive Vice President,

 

 

General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------

 

Resolutions Adopted at a Special Meeting
of the Board of Directors
July 28, 2014



--------------------------------------------------------------------------------

 

The Acquisition; Issuance of Restricted Company Common Stock

 

RESOLVED, that the form, terms and provisions of the Stock Purchase Agreement
(the “Stock Purchase Agreement”) to be entered into by and among FTD
Companies, Inc., a Delaware corporation (the “Company”), Liberty Interactive
Corporation, a Delaware corporation (“LIC”) and Provide Commerce, Inc., a
Delaware corporation (“Target”), including any exhibits, annexes and schedules
thereto, in substantially the form presented to the Board of Directors of the
Company (the “Board”), with such changes therein and additions thereto as shall
be made in accordance with the following resolution, providing, among other
things, for the acquisition by the Company of 100% of the stock of Target (the
“Acquisition”), and the payment of consideration therefor by the Company
consisting of (A) $121,460,980 in cash and (B) the issuance by the Company of
10,203,010 shares of Common Stock of the Company (the “Restricted Stock
Issuance”), and the other transactions, actions and instruments contemplated by
or incident to the Stock Purchase Agreement be and hereby are authorized,
adopted and approved for all purposes;

 

FURTHER RESOLVED, that each executive officer of the Company (collectively, the
“Authorized Officers”) be, and each of them hereby is, authorized for and on
behalf of the Company to execute and deliver the Stock Purchase Agreement with
such additions, deletions, changes or modifications as such Authorized Officer
executing the same shall approve, such execution and delivery to conclusively
evidence the authorization and approval thereof by the Company, and are each
hereby empowered to take any other action and make any such filings as such
Authorized Officer deems necessary or desirable in connection with the
execution, delivery and performance of the Stock Purchase Agreement and the
consummation of the transactions contemplated thereby, including the
Acquisition;

 

FURTHER RESOLVED, that the Restricted Stock Issuance be, and it hereby is,
authorized and approved, and that when issued under the Stock Purchase
Agreement, such Company Common Stock will be validly issued, fully paid and
nonassessable shares of common stock of the Company; and

 

--------------------------------------------------------------------------------


 

FURTHER RESOLVED, that, in connection with the Acquisition and the Restricted
Stock Issuance, the Company reserves for issuance 10,203,010 shares of Company
Common Stock required to be issued to LIC when and as provided in the Stock
Purchase Agreement.

 

Approval of Investor Rights Agreement

 

RESOLVED, that the form, terms and provisions of the Investor Rights Agreement
(the “Investor Rights Agreement”) to be entered into by the Company and LIC upon
the consummation of the transactions anticipated by the Stock Purchase
Agreement, including any exhibits, annexes and schedules thereto, in
substantially the same form presented to the Board, with such changes therein
and additions thereto as shall be made in accordance with the following
resolution, and the other transactions, actions and instruments contemplated by
or incident to the Investor Rights Agreement be and hereby are authorized,
adopted and approved for all purposes; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized for and on behalf of the Company to execute and deliver the Investor
Rights Agreement upon the consummation of the transaction with such additions,
deletions, changes or modifications as such Authorized Officer executing the
same shall approve, such execution and delivery to conclusively evidence the
authorization and approval thereof by the Company, and are each hereby empowered
to take any other action and make any such filings as such Authorized Officer
deems necessary or desirable in connection with the execution, delivery and
performance of the Investor Rights Agreement and the consummation of the
transactions contemplated thereby.

 

DGCL 203 Waiver

 

RESOLVED, that each of the Investor Affiliates (as defined in the Investor
Rights Agreement) and any “affiliates” or “associates” thereof (for purposes of
this resolution, as defined in and contemplated by Section 203(c)(1) and
Section 203(c)(2) of the General Corporation Law of the State of Delaware
(“DGCL”)), including persons who become “affiliates” or “associates” of the
Investor Affiliates after the date hereof, any group composed solely of Investor
Affiliates and any “affiliates” or “associates” thereof, and any Qualified
Distribution Transferee (as defined in the Investor Rights Agreement) that
receives Issuer Common Stock (as defined in the Investor Rights Agreement) in a
Distribution Transaction (as defined in the Investor Rights Agreement) and any
“affiliates” or “associates” thereof (collectively, the “Exempt Persons”), are
approved as an “interested stockholder” within the meaning of Section 203 of the
DGCL and that any acquisition of “ownership” of “voting stock” (as defined in
and contemplated by Section 203(c)(8) and Section 203(c)(9) of the

 

--------------------------------------------------------------------------------


 

DGCL) of the Company (or any successor thereto) by any of the Exempt Persons,
either individually or as a group, as any such acquisition may occur from time
to time (including in circumstances where an Investor Affiliate, or “affiliate”
or “associate” thereof ceases to be an “affiliate” of the Investor (as defined
in the Investor Rights Agreement) and continues to own voting stock of the
Company, so long as such person meets the requirements of a Qualified
Distribution Transferee (as defined in the Investor Rights Agreement) or an
“affiliate” thereof), be and hereby are approved for purposes of Section 203 of
the DGCL, and the restrictions on “business combinations” contained in
Section 203 of the DGCL shall not apply to any of the Exempt Persons.

 

--------------------------------------------------------------------------------